Exhibit 10.54
SOFTWARE LICENSE AND
SERVICES AGREEMENT
 
 
SOFTWARELIZENZ- UND
SERVICEVERTRAG
This Software License And Services Agreement (“Agreement”) is between
 
DAK, Deutsche Angestellten Krankenkasse
 
having a place of business at
Nagelsweg 27 - 31, 20097 HAMBURG, GERMANY
 
(“Customer”) and Chordiant Software International GmbH, a German corporation,
having a place of business at Ganghoferstr. 39, D-80339 Munich, Germany
(“Chordiant”). The terms of this Agreement shall apply to each Software license
granted by Chordiant under this Agreement, which will be identified on the Order
Form. The Effective Date of this Agreement shall be
 
December 19, 2006.
Dieser Softwarelizenz- und Servicvertrag („Vertrag“) wird zwischen
 
DAK, Deutsche Angestellten Krankenkasse
 
mit Sitz an der folgenden Adresse
Nagelsweg 27 - 31, 20097 HAMBURG, DEUTSCHLAND
 
(„Kunde“) und Chordiant Software International GmbH, eine deutsche Gesellschaft
mit beschr’nkter Haftung mit ihrem Sitz an der folgenden Adresse: Ganghoferstr.
39, D-80339 München, Deutschland („Chordiant“), abgeschlossen. Die Bedingungen
dieses Vertrags gelten für jede Softwarelizenz, die von Chordiant gem’ß diesem
Vertrag erteilt wird und die im Bestellformular n’her beschrieben wird. Das
Datum des Inkrafttretens dieses Vertrags ist der
19, Dezember 2006.
1. Definitions.
1. Definitionen.
(a) “Affiliate” means enterprises affiliated with the Customer as defined in
Section 15 AktG (German Stock Corporation Act).
 
(a) “Verbundenes Unternehmen” ist jedes mit dem Kunden gem’ß § 15 AktG
verbundene Unternehmen.
(b) “Delivery Date” means the date on which Chordiant delivers the Software to
Customer, or if no delivery is necessary, the Effective Date set forth above or
on the relevant Order Form.
(b)  „Lieferdatum“ ist das Datum, an dem Chordiant die Software an den Kunden
liefert. Andernfalls, wenn keine Lieferung erforderlich ist, ist das oben
genannte Datum des Inkrafttretens dieses Vertrages bzw. das Datum des
Bestellformulars maßgeblich.
(c) “Designated Center” means the computer hardware/operating system,
customer-specific application, customer-specific relational database(s) (if
applicable) and Customer Geographic Location designated on the relevant Order
Form.
(c) „Vorgesehenes Zentrum“ ist die Hardware/
das Betriebssystem, die kundenspezifische Anwen-dung, kundenspezifische
relationale Datenbank(en) (soweit vorhanden) und der Geografische Standort des
Kunden auf dem entsprechenden Bestellformular.


(d) “Designated Contact” means the contact person or group designated by
Customer and agreed to by Chordiant who will coordinate all Support requests to
Chordiant.
(d) „Vorgesehener Ansprechpartner“ ist der vom Kunden benannte, von Chordiant
akzeptierte Ansprechpartner oder die Gruppe der Ansprechpartner, der/die alle
Supportwünsche mit Chordiant koordiniert/koordinieren.
(e) “Documentation” means the user guides and manuals for installation and use
of the Software. Documentation is provided in CD-ROM or bound form, whichever is
generally available.
(e) „Dokumentation“ sind die Benutzerleitf’den und Handbücher zur Installation
und Benutzung der Software. Die Dokumentation wird je nach Verfügbarkeit auf
CD-ROM oder gebunden zur Verfügung gestellt.
(f) “Error” means a reproducible defect in the Supported Program or
Documentation when operated on a Supported Environment which causes the
Supported Program not to operate substantially in accordance with the
Documentation.
(f) „Fehler“ ist ein reproduzierbarer Mangel des unterstützten Programms oder
der Dokumentation bei Betrieb in einer Unterstützten Umgebung, welcher zur Folge
hat, dass das Unterstützte Programm im Wesentlichen nicht in Übereinstimmung mit
der Dokumentation l’uft.
(g)”IBM” means IBM Deutschland GmbH.
(g) „IBM“ ist die IBM Deutschland GmbH.
(h) "License Fee" means the license fee(s) payable by Customer or IBM pursuant
to Section 8 and as set forth in particular Order Form.
(h) "Lizenzgebühr" sind die vom Kunden oder IBM gem’ß Ziffer 8 und dem
jeweiligen Bestellformular zu entrichtenden Lizenzgebühr(en).
(i) “Order Form” means the document in hard copy form by which Customer or IBM,
on behalf of the customer, orders Software licenses, and which is agreed to by
the parties. The Order Form shall reference the Effective Date and be governed
by the terms of this Agreement.
(i) „Bestellformular“ ist ein von den Parteien akzeptiertes, gedrucktes
Dokument, womit der Kunde oder IBM, für den Kunden, Softwarelizenzen bestellt.
Das Bestellformular gibt das Datum des Inkrafttretens an und unterliegt den
Bedingungen dieses Vertrags. 
(j) “Resolution” means a modification or workaround to the Supported Program
and/or Documentation provided by Chordiant to Customer intended to resolve an
Error.
(j) „Behebung“ ist eine Ver’nderung oder Überarbeitung des unterstützten
Programms und/oder der Dokumentation, die dem Kunden von Chordiant zur
Fehlerbehebung zur Verfügung gestellt werden.
(k) “Services” means work performed by Chordiant for Customer pursuant to a
Statement of Work agreed to by the Parties under this Agreement.
(k) „Services“ sind von Chordiant ausgeführte Leistungen gem’ß einem zwischen
den Parteien nach diesem Vertrag vereinbarten Arbeitsauftrag.


(l) “Software” means the software referenced in a particular Order Form in
object code form distributed by Chordiant for which Customer is granted a
license pursuant to this Agreement, and the media, Documentation and any Updates
thereto.
(l) “Software“ ist die von Chordiant vertriebene Software gem’ß dem jeweiligen
Bestellformular in Form des Objektcodes, für die dem Kunden eine Lizenz gem’ß
diesem Vertrag erteilt wird, sowie die zugehörigen Datentr’ger, Dokumentationen
und Updates.
(m) “Support” means ongoing support provided by Chordiant pursuant to the terms
of applicable Support Agreement and Chordiant’s current support policies.
“Supported Program” or “Supported Software” shall mean the most recent Update
and the immediate preceding Update of the Software used at the Designated Center
for which the Customer has paid the then-current Support fee.
(m) „Support“ ist der laufende, von Chordiant gew’hrte Support gem’ß den
Bedingungen des anwendbaren Support-Vertrags und Chordiant´s aktuellen
Supportvorschriften. „Unterstütztes Programm“ oder „Unterstützte Software“ ist
die mit der letzten und der unmittelbar vorhergehenden Aktualisierung (Update)
versehene aktuelle Version der Software, die im Vorgesehenen Zentrum verwendet
wird und für die der Kunde die zu jenem Zeitpunkt gültige Supportgebühr gezahlt
hat.
(n) "Support Fee" means the support fee(s) payable by Customer or IBM pursuant
to applicable Support Agreement and as set forth in particular Order Form.
(n) "Supportgebühr" sind die vom Kunden oder IBM gem’ß anwendbaren
Support-Vertrag und dem jeweiligen Bestellformular zu entrichtenden
Supportgebühr(en).
(o) “Support Hours” means support hours specified on Schedule B, for either the
Standard Support period or the Premier Support period, as specified on the
particular Order Form.
(o) „Support-Stunden“ sind Supportstunden gem’ß Anhang B, entweder für Standard
Support oder für Erweiterten Support gem’ß dem jeweiligen Bestellformular.
(p) “Support Period” means the period during which Customer is entitled to
receive Support on a Supported Program, which shall be a period of twelve (12)
months beginning from the Delivery Date, or, if applicable, twelve (12) months
from the expiration of the preceding Support Period, unless agreed otherwise in
writing by the parties.
(p) “Support-Zeitraum“ ist der Zeitraum, in dem der Kunde für ein bestimmtes
unterstütztes Programm Support anfordern kann. Dieser Zeitraum erstreckt sich
über zwölf (12) Monate ab Lieferdatum, oder, falls zutreffend, zwölf (12) Monate
nach Ablauf des vorangegangenen Support-Zeitraums, falls nichts anderes durch
die Parteien schriftlich bestimmt wurde.
(q) “Supported Environment” for any Chordiant Marketing product(s) Software
means the configurations of hardware and RDBMS (relational database) platforms
and releases of the Software on which the Documentation states the Software can
run and for which Chordiant provides Support. Supported Environment for any
other Chordiant product Software means the hardware and operating system
platform for which Chordiant provides Support.
(q) „Unterstützte Umgebung“ für jedes Marketing Software-Produkt von Chordiant
ist die Konfiguration der Hardware und RDBMS-Plattformen und sp’ter folgender
Software-Versionen, von der die Software gem’ß Dokumentation ablaufen kann und
für die Chordiant Support bietet. Die Unterstützte Umgebung für jede andere
Software von Chordiant ist die Hardware und Betriebssystemplattform, für welche
Chordiant Support bietet.


(r) “Update” means a subsequent release of the Software that Chordiant generally
makes available for Supported Software licensees at no additional license fee
other than shipping and handling charges. Update shall not include any release,
option or future product that Chordiant licenses separately. Chordiant will
provide Updates for the Supported Programs as and when developed for general
release in Chordiant’s sole discretion.
(r) „Aktualisierung“ ist eine sp’ter folgende Softwareversion, die Chordiant in
der Regel unterstützten Softwarelizenznehmern ohne zus’tzliche Lizenzgebühren
gegen Erstattung der Transportkosten und Bearbeitungsspesen zur Verfügung
stellt. Aktualisierungen umfassen nicht Versionen, Optionen oder zukünftige
Produkte, die Chordiant unter einer neuen Lizenz herausbringt. Chordiant stellt
Updates für Unterstützte Programme zur Verfügung, wenn Chordiant solche nach
alleinigem Ermessen zur allgemeinen Freigabe entwickelt.
(s) "URN" means a "unique reference number" which uniquely identifies (is the
key of) the primary entity in a particular Customer database, whether that
primary entity represents a customer, prospect, or any other data.
(s) "URN" ist eine "eindeutige Bezugsnummer", welche hinsichtlich der prim’ren
Einheit des speziellen Datenbestands des Kunden eindeutig identifiziert, ob es
sich dabei um Kundendaten, mögliche Kundendaten oder irgendwelche anderen Daten
handelt.
2. Software License.
2. Softwarelizenz.
(a) Rights Granted.
(a)  Übertragene Rechte.
(i) Chordiant grants to Customer a non-exclusive, non-transferable and
non-assignable license (except as expressly permitted according to this
Agreement) to use the Software as specified on a Order Form under this
Agreement, as follows:
(i) Chordiant erteilt dem Kunden eine, soweit nicht ausdrücklich nach diesem
Vertrag gestattet, nicht übertrag- und nicht abtretbare einfache Lizenz zur
Benutzung der Software, so wie in einem Bestellformular gem’ß diesem Vertrag
angegeben, wie folgt:
(1) To use the Software solely for Customer’s operations at the Designated
Center consistent with the use limitations specified or referenced in this
Agreement, the applicable Order Form and Documentation for such Software.
Customer may not re-license, rent or lease the Software or use the Software for
third party training, commercial timesharing or service bureau use, except as
permitted in clause (2) below;
(1) Der Kunde darf die Software nur für den eigenen Betrieb im Vorgesehenen
Zentrum benutzen. Dabei müssen die in diesem Vertrag angegebenen
Einsatzbeschr’nkungen, das maßgebliche Bestellformular und die Dokumentation für
diese Software beachtet werden. Der Kunde darf die Software nicht weiter
lizenzieren, ausleihen oder vermieten, oder die Software zur Schulung von
Drittparteien, zum gewerblichen Teilnehmerbetrieb oder für EDV-Dienste außer
Haus einsetzen, soweit dies nicht gem’ß der nachfolgenden Ziffer (2) zul’ssig
ist;


(2) To use the Software in Application Service Provider (ASP) mode by providing
web-enable remote access to the Software for its own external customers who are
active within the German community health system; provided that the initial use
of the Software in ASP-mode shall be limited to the HEK - Hanseatische
Krankenkasse and the Hamburg Münchner Krankenkasse (HMK), and Customer shall
provide notice of the use of the Software in ASP-mode for any other customers in
the future. Customer may authorize such external customers to have access to the
Software for their activities and/or provide services to third parties by using
the Software in ASP mode. Any use of the Software in ASP mode is only admissible
within the scope of this Agreement and any applicable Order Form. Except as
provided according to Sec. 69 c No. 3 Sentence 2 of the German Copyright Code
(UrhG) or expressly permitted according to this Agreement Customer shall not
assign or transfer the Software license to an external customer;
(2) Der Kunde darf die Software für Application Service Providing
(ASP)-Anwendungen über web-basierte Fernzugriffe für eigene, im deutschen
Gesundheitswesen t’tige Kunden, nutzen. Vorbehaltlich einer gegenseitigen
schriftlichen Vereinbarung der Parteien ist die Nutzung der Software im
ASP-Modus derzeit auf die HEK - Hanseatische Krankenkasse und die Hamburg
Münchner Krankenkasse (HMK) beschr’nkt. Der Kunde soll Chordiant die zukünftige
Nutzung der Software im ASP-Modus für weitere Dritte jeweils mitteilen. Der
Kunde darf solchen eigenen Kunden insoweit das Recht auf Zugang zur Software für
deren Gesch’ftst’tigkeiten einr’umen und/oder Leistungen an solche Dritte durch
Nutzung der Software in ASP-Anwendungen erbringen. Jegliche Nutzung der Software
in ASP-Anwendungen ist nur im Rahmen dieses Vertrages und dem zugehörigen
Bestellformular zul’ssig. Abgesehen vom Fall des § 69 c Nr. 3 Satz 2 UrhG oder
einer ausdrücklichen Erlaubnis nach diesem Vertrag ist jegliche Abtretung oder
Übertragung der Softwarelizenz an dritte Kunden unzul’ssig;
(3) To use the Documentation provided with the Software in support of Customers
authorized use of the Software;
(3) Der Kunde darf die mit der Software übermittelte Dokumentation zur
Unterstützung der rechtm’ßigen Nutzung der Software benützen;
(4) To make a reasonable number of copies for back-up or archival purposes
and/or temporarily transfer the Software in the event of a computer malfunction.
All titles, trademarks and copyright or other restricted rights notices shall be
reproduced in any such copies;
(4) Der Kunde darf eine angemessene Anzahl von Kopien zur Sicherung oder
Archivierung und/oder zur tempor’ren Übertragung der Software im Fall des
Versagens eines Rechners anfertigen. Alle Rechtsansprüche, Marken und
Urheberrechte oder andere einschr’nkende Rechte gelten auch für diese Kopien;


(5) To allow third parties to use the Software for Customer’s operations (for
example, third parties involved with disaster recovery, the integration of the
Software with the Customer’s systems, development and production), so long as
Customer ensures that use of the Software is in accordance with the terms of
this Agreement;
(5) Drittparteien dürfen die Software für den Betrieb des Kunden (z.B. zur
Wiederbeschaffung von Daten nach Schadensf’llen durch Dritte,
Softwareintegration mit Systemen des Kunden, Entwicklung und Produktion)
einsetzen, wenn der Kunde sicherstellt, dass die Benutzung der Software nicht
gegen die Vertragsbedingungen verstößt;
(ii) Customer shall not copy or use the Software (including the Documentation)
except as specified in this Agreement. Customer shall have no right to use any
Sun Microsystems, Inc. software or any other third party software that is
included within the Software except in connection and within the scope of
Customer’s use of Chordiant’s Software product and in connection with any
applicable license terms specified in this Agreement, if any. Customer
acknowledges and agrees that with respect to any Chordiant Foundation Server
Software licensed under this Agreement, that Customer may only interact, process
and/or use such Software in conjunction with the specific seats licensed to
Customer.
(ii) Der Kunde darf die Software (einschließlich Dokumentation) nur gem’ß diesem
Vertrag kopieren oder benutzen. Der Kunde darf Software von Sun Microsystems,
Inc. oder jeglichen anderen Drittparteien, die der Software von Chordiant
beigefügt ist, nur mit und im Rahmen seiner Nutzung des Softwareprodukts von
Chordiant und nur gem’ß den jeweils anwendbaren Lizenzbedingungen, soweit
vorhanden und im Zusammenhang mit diesem Vertrag bestimmt, benutzen. Der Kunde
erkennt an, dass er in Bezug auf nach diesem Vertrag lizensierte Chordiant
Foundation Server Software diese ausschließlich entsprechend der ihm insoweit
gew’hrten Anzahl der Lizenzen nutzen darf.
(iii) Customer agrees not to cause or permit the reverse engineering,
disassembly, decompilation, or any other attempt to derive source code from the
Software, except to the extent required to obtain interoperability with either
independently created software or as specified by law.
(iii) Der Kunde erkl’rt sich einverstanden, die Software nicht rückw’rts zu
entwickeln, zu disassemblieren, zu dekompilieren bzw. anderweitig zu versuchen,
den Quellcode der Software abzuleiten. Dies ist nur in dem Umfang erlaubt, als
es zur Überwindung von Problemen bei Nutzung mit unabh’ngig entwickelter
Software unerl’sslich ist bzw. vom Gesetz vorgeschrieben wird.


(iv) Chordiant and its suppliers shall retain all title, copyright and other
proprietary rights in the Software. Customer does not acquire any rights,
express or implied, in the Software, other than those specified in this
Agreement. Customer agrees that it will not publish any result of benchmark
tests run on the Software.
(iv) Chordiant und seine Zulieferer behalten alle Rechtsansprüche, Urheberrechte
oder andere Eigentumsrechte an der Software. Der Kunde erwirbt neben den in
diesem Vertrag erw’hnten Rechten keine weiteren ausdrücklichen oder
stillschweigenden Rechte an der Software. Der Kunde wird keine Ergebnisse von
mit der Software durchgeführten Benchmark-Tests veröffentlichen.
(b) Transfer.
(b) Übertragung.
(i) Customer may transfer a Software license from one Designated Center to
another within its organization upon notice to Chordiant without payment of
additional license fees.
(i)  Der Kunde darf nach Hinweis an Chordiant ohne zus’tzliche Lizenzgebühren
eine Softwarelizenz innerhalb seines Unternehmens von einem Vorgesehenen Zentrum
zu einem anderen übertragen.
(ii) In case of an outsourcing of the Datacenter the Customer is entitled to
transfer this contract with all rights and responsibilities to the new operator
without any additional costs, unless additional charges are due according to the
provisions of Exhibit A of this Agreement. 
(ii) Der Kunde ist im Falle einer Ausgliederung (Outsourcing) seines
Rechenzentrumsbetriebes berechtigt, diesen Vertrag an den neuen Betreiber
unentgeltlich mit allen Rechten und Pflichten zu übertragen, es sei denn,
.zus’tzliche Zahlungspflichten ergeben sich aus den Bestimmungen in Anhang A
dieses Vertrages.
(iii) Customer may use the Software on any Supported Environment available as of
the Effective Date without the payment of an additional license fee, so long as
Customer’s usage of the Software does not exceed the scope of the license it
acquired for use. Customer is solely responsible for installation of the
Software in any Supported Environment.
(iii) Der Kunde darf die Software in jeglicher nach Inkrafttreten dieses
Vertrages zur Verfügung stehenden Unterstützten Umgebung ohne Entrichtung
zus’tzlicher Lizenzgebühren nutzen, solange die Nutzung der Software durch den
Kunden den Umfang der erworbenen Lizenzen nicht überschreitet. Der Kunde ist für
die Installation der Software in jeglicher Unterstützten Umgebung allein
verantwortlich.


(c) Verification. At Chordiant’s written request, not more frequently than
annually, Customer shall furnish Chordiant with a signed certification verifying
that the Software is being used pursuant to the provisions of this Agreement and
applicable Order Form. Chordiant (or Chordiant’s designee) may audit Customer's
use of the Software. Any such audit shall be conducted during regular business
hours at Customer's facilities and shall not unreasonably interfere with
Customer's business activities. If an audit reveals that Customer has underpaid
fees to Chordiant, Customer shall be invoiced directly for such underpaid fees
based on the Chordiant Price List in effect at the time the audit is completed.
If the underpaid fees are in excess of five percent (5%) of the aggregate
license fees paid to Chordiant pursuant to this Agreement, the Customer shall
pay Chordiant’s reasonable costs of conducting the audit.
(c) Bestätigung. Auf Chordiant´s schriftlichen Wunsch, aber nicht öfter als
einmal pro Jahr, hat der Kunde eine unterzeichnete Bescheinigung vorzulegen, in
welcher der Kunde best’tigt, dass die Software gem’ß den Bedingungen dieses
Vertrags und des entsprechenden Bestellformulars in Verwendung ist. Chordiant
(oder Chordiant´s Beauftragter) darf die Nutzung der Software durch den Kunden
überprüfen. Eine solche Überprüfung muss w’hrend der normalen Gesch’ftszeiten in
den Einrichtungen des Kunden erfolgen und darf die gesch’ftlichen T’tigkeiten
des Kunden nicht auf unangemessene Weise stören. Falls eine Überprüfung ergibt,
dass der Kunde Chordiant nicht alle geschuldeten Gebühren gezahlt hat, dürfen
dem Kunden die nicht gezahlten Gebühren auf Grundlage von Chordiant´s
Preisliste, die zum Zeitpunkt des Abschlusses der Überprüfung gültig ist,
unmittelbar in Rechnung gestellt werden. Falls die nicht bezahlten Gebühren fünf
Prozent (5 %) der Gesamtsumme der Lizenzgebühren übersteigen, die der Kunde
gem’ß diesem Vertrag an Chordiant gezahlt hat, muss der Kunde Chordiant die
angemessenen Kosten zahlen, die beim Durchführen der Prüfung entstanden sind.
(d) Modifications. Modifications, enhancements and derivative works of the
Software or any other of Chordiant’s pre-existing intellectual property rights,
including certain software objects applicable to the business of Customer, are
referred to herein as “Customizations.” Additions, bolt-ons or other software
that interacts or interfaces with the Software are referred to herein as
“Additions.” Any Customizations or Additions made by Customer, either itself or
through third parties other than Chordiant, shall be owned by Customer
(“Customer Customizations and Additions”). All right, title and interest to any
Customizations or Additions provided by Chordiant to Customer, either directly
or indirectly (“Chordiant Customizations and Additions”), shall be owned by
Chordiant. Chordiant hereby grants to Customer a license to such Chordiant
Customizations and Additions on the same terms and conditions as those set forth
in Section 2(a) pertaining to the originally licensed Software, and such
Chordiant Customizations and Additions shall be considered licensed Software
under this Agreement. To the extent that Customer desires to have Chordiant
incorporate any Customer Customizations and Additions (collectively, “Customer
Specific Objects”) into Chordiant’s Software (and Chordiant agrees, in its sole
discretion, to incorporate such Customer Specific Objects), Customer will
promptly deliver to Chordiant the source and object code versions (including
documentation) of such Customer Specific Objects, and any updates or
modifications thereto, and hereby grants Chordiant a perpetual, irrevocable,
worldwide, fully-paid, royalty-free, exclusive, transferable license to
reproduce, modify, use, perform, display, distribute and sublicense, directly
and indirectly, through one or more tiers of sublicenses, such Customer Specific
Objects (provided that any use by Chordiant shall be on an “as-is” basis”, with
no obligation on the part of Customer to maintain or support such Customer
Specific Objects).
(d). Änderungen. Änderungen oder Erweiterungen der Software oder jeglicher
sonstiger vorexistierender geistiger oder gewerblicher Schutzrechte,
einschließlich bestimmter Softwareobjekte oder abgeleitete Werke, welche für das
Gesch’ft des Kunden bestimmt sind, werden nachfolgend als „Kundenspezifische
Anpassungen“ bezeichnet. Hinzufügungen, Verbindungen oder andere Software,
welche mit Software im Sinne dieses Vertrages interagiert oder Schnittstellen
bildet, werden nachfolgend als „Hinzufügungen“ bezeichnet. Jegliche vom Kunden
geschaffenen Kundenspezifischen Anpassungen oder Hinzufügungen sind Eigentum des
Kunden („Spezifische Anpassungen oder Hinzufügungen des Kunden“). Jegliche von
Chordiant geschaffenen Kundenspezifischen Anpassungen oder Hinzufügungen sind
Eigentum von Chordiant („Spezifische Anpassungen oder Hinzufügungen von
Chordiant“). Chordiant gew’hrt dem Kunden eine Lizenz an diesen Spezifischen
Anpassungen oder Hinzufügungen von Chordiant zu den in Ziffer 2 (a) in Bezug auf
die ursprünglich lizensierte Software genannten Bedingungen. Diese Spezifischen
Anpassungen oder Hinzufügungen von Chordiant werden dann als nach diesem Vertrag
lizensierte Software behandelt. In dem Umfang, in dem Chordiant auf Wunsch des
Kunden solche Spezifischen Anpassungen oder Hinzufügungen des Kunden in
Chordiant´s Software einfügen soll (und Chordiant nach eigenem Ermessen
zustimmt, solche Kundenspezifischen Objekte einzufügen), wird der Kunde
unverzüglich die Quell- und Objektcode-Versionen (einschließlich Dokumentation)
und zugehörige Aktualisierungen und Modifizierungen solcher Spezifischer
Anpassungen oder Hinzufügungen des Kunden an Chordiant übermitteln. Der Kunde
gew’hrt Chordiant insoweit eine dauerhafte, nicht widerrufliche, weltweite,
vollst’ndig bezahlte, gebührenfreie, ausschließliche, übertragbare Lizenz zur
mittelbaren oder unmittelbaren Reproduzierung, Modifizierung, Nutzung,
Durchführung, Anzeige, Vertrieb und Unterlizenzvergabe über ein ein- oder
mehrstufiges Unterlizenzsystem solcher Kundenspezifischer Objekte. Jegliche
Nutzung dieser Lizenz durch Chordiant erfolgt ohne irgendeine Verpflichtung des
Kunden, diese Spezifischen Anpassungen oder Hinzufügungen des Kunden zu pflegen
oder zu unterstützen. 
 
(e) Additional Restrictions on Use of Source Code.
(e) Weitere Einschränkungen beim Einsatz des Quellcodes.
Customer acknowledges that the Software, its structure, organization and any
human-readable versions of a software program ("Source Code") constitute
valuable trade secrets that belong to Chordiant and/or its suppliers. If
expressly stated on an Order Form, Customer may receive a license to use Source
Code for certain Chordiant specific Software. Such Source Code Software shall be
deemed licensed Software under the terms of this Agreement and the Order Form.
Customer agrees not to adapt or translate the Source Code into another computer
language, in whole or in part. Customer may modify the Source Code in accordance
with Section 2(d) above.
Der Kunde erkennt an, dass die Software, ihre Struktur, Organisation und
jegliche von Menschen lesbare Version eines Softwareprogramms ("Quellcode")
wertvolle Gesch’ftsgeheimnisse darstellen, die Chordiant und/oder dessen
Zulieferern gehören. Falls ausdrücklich im Bestellformular festgehalten, kann
der Kunde eine Lizenz für den Gebrauch des Quellcodes für bestimmte Chordiant
spezifische Software erwerben. Solche Quellcode Software wird als lizenzierte
Software nach den Bedingungen dieses Vertrages und dem Bestellformular
angesehen. Der Kunde erkl’rt sich damit einverstanden, den Quellcode, weder ganz
noch teilweise, nicht in eine andere Computersprache zu übersetzen oder
anzupassen. Der Kunde darf den Quellcode lediglich gem’ß Ziffer 2 (d) ver’ndern.


(i) Customer agrees that it will not disclose all or any portion of the
Software's Source Code to any third parties, with the exception of authorized
employees ("Authorized Employees") and authorized contractors ("Authorized
Contractors") of Customer who (i) require access thereto for a purpose
authorized by this Agreement, and (ii) have signed an employee or contractor
agreement in which such employee or contractor agrees to protect third party
confidential information. Customer agrees that any breach by any Authorized
Employees or Authorized Contractors of their obligations under such
confidentiality agreements shall also constitute a breach by Customer hereunder.
(i) Der Kunde erkl’rt sich einverstanden, dass er Drittparteien weder den
gesamten noch einen Teil des Quellcodes der Software offenbart. Davon
ausgenommen sind autorisierte Mitarbeiter („Autorisierte Mitarbeiter“) und
autorisierte selbst’ndige Unternehmer („Autorisierte selbst’ndige Unternehmer“)
des Kunden, die (i) zu einem in diesem Vertrag als zul’ssig genannten Zweck
Zugang zur Software benötigen und (ii) einen Mitarbeiter- oder
Unternehmervertrag unterzeichnet haben, in dem diese Mitarbeiter oder
selbst’ndigen Unternehmer sich einverstanden erkl’ren, die vertraulichen
Informationen der Drittpartei zu schützen. Der Kunde erkennt an, dass jede
Pflichtverletzung durch einen Autorisierten Mitarbeiter oder Autorisierten
selbst’ndigen Unternehmer im Rahmen dieser Vertr’ge eine Vertragsverletzung
durch den Kunden darstellt.
(ii) Customer shall ensure that the same degree of care is used to prevent the
unauthorized use, dissemination, or publication of the Software's Source Code
and the Software as Customer uses to protect its own confidential information of
a like nature, but in no event shall the safeguards for protecting such Source
Code be less than a reasonably prudent business would exercise under similar
circumstances. Customer shall take prompt and appropriate action to prevent
unauthorized use or disclosure of such Source Code and the Software, including,
without limitation, storing such Source Code only on secure central processing
units or networks and requiring passwords and other reasonable physical controls
on access to such Source Code.
(ii) Der Kunde muss sicherstellen, dass er zur Verhinderung des nicht
autorisierten Einsatzes, der Verbreitung oder Veröffentlichung des Quellcodes
der Software und der Software die gleiche Sorgfalt verwendet, mit der er seine
eigenen vertraulichen Informationen ’hnlicher Art schützt. Auf keinen Fall
dürfen die Sicherungsmaßnahmen zum Schutz dieses Quellcodes geringer sein als
die, welche ein mit angemessener Sorgfalt vorgehendes Unternehmen unter
’hnlichen Umst’nden treffen würde. Der Kunde muss unverzüglich angemessene
Maßnahmen ergreifen, um den nicht autorisierten Einsatz oder die nicht
genehmigte Offenbarung dieses Quellcodes und der Software zu verhindern. Dazu
gehört, ohne darauf beschr’nkt zu sein, die Speicherung dieses Quellcodes nur
auf sicheren Zentraleinheiten oder Netzwerken, auf denen der Zugriff auf diesen
Quellcode nur mit Passworten oder anderen angemessenen Kontrollmechanismen
möglich ist.


(iii) Customer shall instruct Authorized Employees and Authorized Contractors
not to copy the Software's Source Code on their own, and not to disclose such
Source Code to anyone not authorized to receive it. Customer shall handle, use
and store the Software's Source Code solely at the Customer Designated Center.
The provisions of this Section are in addition to the confidentiality provisions
of Section 9.
(iii) Der Kunde wird die Autorisierten Mitarbeiter und Autorisierten
selbst’ndigen Unternehmer dahingehend anweisen, keine eigenen Kopien der
Software-Quellcodes anzufertigen und diese Quellcodes keinen nicht autorisierten
Dritten offen zu legen. Der Kunde verpflichtet sich, den Software Quellcode nur
im Vorgesehenen Zentrum anzuwenden, zu nutzen und zu speichern. Die Bestimmungen
dieser Ziffer gelten zus’tzlich zu den Vertraulichkeitsbestimmungen in Ziffer 8.
3. Technical Support.
Chordiant will provide technical Support according to the General Support Terms
attached to this Agreement as Exhibit B.
3. Technischer Support.
Chordiant erbringt technischen Support gem’ß den als Anhang B diesem Vertrag
beigefügten Allgemeinen Vertragsbedingungen für den Support.
   
4. [Intentionally omitted]
4. [Freibleibend]
   
5. Term and Termination.
5. Laufzeit und Kündigung.
(a) Term. This Agreement and each Software license granted under this Agreement
shall continue perpetually unless terminated under this Section 5 (“Term and
Termination”) or as otherwise specified in an applicable Order Form (see Exhibit
A).
(a)  Laufzeit. Dieser Vertrag und jede erteilte Softwarelizenz gem’ß diesem
Vertrag l’uft zeitlich unbegrenzt bis zur Kündigung gem’ß dieser Ziffer 5
(„Laufzeit und Kündigung“) bzw. wie anderweitig im jeweiligen Bestellformular
(vgl. Anhang A) vorgesehen.
(b) Termination by Customer. Customer may terminate any Software license at any
time; however, termination shall not relieve Customer’s obligations specified in
Section 5(d) (“Effect of Termination”).
(b) Kündigung durch den Kunden. Der Kunde darf jederzeit jede Softwarelizenz
kündigen. Allerdings muss der Kunde weiterhin seine Pflichten gem’ß Ziffer 5(d)
erfüllen („Wirkung der Kündigung”).
 
(c) Termination by Chordiant. Chordiant may terminate this Agreement or any
license ordered according to this Agreement upon written notice if Customer
materially breaches this Agreement and fails to correct the breach within thirty
(30) days following written notice specifying the breach.
(c)  Kündigung durch Chordiant. Chordiant darf diesen Vertrag oder jede gem’ß
diesem Vertrag bestellte Lizenz schriftlich kündigen, wenn der Kunde in
wesentlichen Punkten gegen diesen Vertrag verstößt und diesen Verstoß nicht
innerhalb von dreißig (30) Tagen nach der schriftlichen Benachrichtigung über
diesen Verstoß korrigiert.


(d) Effect of Termination. Termination of this Agreement or any license shall
not limit either party from pursuing other remedies available to it, including
injunctive relief, nor shall such termination relieve Customer’s obligation to
pay all fees that have accrued or are otherwise owed by Customer under any
Purchase Order or Order Form. The parties’ rights and obligations under Sections
2 (a)(ii)-(iv) (“Rights Granted”), 2(d) (“Modifications”), 2(e) (“Additional
Restrictions on use of Source code”), 5 (“Term and Termination”), 6 (“Indemnity,
Warranties, Remedies”), 7 (“Limitation of Liability”), 8 (“Payment Provisions”),
9 (“Confidentiality”) and 10 (“Miscellaneous”) shall survive termination. Upon
termination, Customer shall cease using, and shall return or destroy as directed
by Chordiant, all copies of the applicable Software and Documentation.
(d) Wirkung der Kündigung. Die Kündigung dieses Vertrags oder einer Lizenz
schließt weder aus, dass die Parteien andere Rechtsmittel nutzen, die diesen
Parteien zur Verfügung stehen, einschließlich einstweiliger Verfügungen, noch
die Verpflichtung des Kunden, alle Gebühren zu bezahlen, die angefallen sind
bzw. die er gem’ß Kaufauftrag bzw. Bestellformular schuldet. Die Rechte und
Pflichten der Parteien gem’ß den Ziffern 2 (a)(ii)-(iv) („Übertragene Rechte“),
2 (d) („Änderungen“), 2(e) („Weitere Einschr’nkungen beim Einsatz des
Quellcodes“), 5 („Laufzeit und Kündigung“), 6 („Schadloshaltung, Gew’hrleistung,
Rechtsmittel”), 7 („Haftungsausschlüsse“), 8 („Zahlungsweise“), 9
(„Vertraulichkeit“) und 10 („Verschiedenes“) bleiben auch nach Kündigung
wirksam. Nach der Kündigung darf der Kunde die entsprechende Software nicht mehr
benutzen und muss alle Kopien der gesamten betreffenden Software und
Dokumentation nach Weisung von Chordiant zurückgeben oder zerstören.
6. Indemnity, Warranties, Remedies.
6. Schadloshaltung, Gew’hrleistung, Rechtsmittel.
(a) Infringement Indemnity. Chordiant will defend and indemnify Customer against
a third party claim that the Software infringes a U.S. or United Kingdom
copyright or patent provided that: (i) Customer notifies Chordiant in writing
within ten (10) days of the claim; (ii) Chordiant has sole control of the
defense and all related settlement negotiations; and (iii) Customer provides
Chordiant with the assistance, information and authority necessary to perform
Chordiant’s obligations under this Section 6. Chordiant shall have no liability
for any claim of infringement based on use of a superseded or altered release of
Software if the infringement would have been avoided by the use of a current
unaltered release of the Software which Chordiant makes available to Customer.
(a)  Schadloshaltung bei Rechtsverletzung. Unter den folgenden Voraussetzungen
verteidigt Chordiant den Kunden und h’lt den Kunden gegen Ansprüche von
Drittparteien schadlos für den Fall, dass die Software ein U.S.-amerikanisches
oder aus dem Vereinigten Königreich stammendes Urheberrecht oder Patent
verletzt: (i) Der Kunde benachrichtigt Chordiant schriftlich innerhalb von zehn
(10) Tagen nach Erhebung des Anspruchs, (ii) Chordiant hat die alleinige
Kontrolle über die Verteidigung und die damit verbundenen
Vergleichsverhandlungen und (iii) der Kunde unterstützt, informiert und
erm’chtigt Chordiant in dem Umfang, dass Chordiant seine Pflichten gem’ß dieser
Ziffer 6 („Schadloshaltung, Gew’hrleistung, Rechtsmittel“) erfüllen kann.
Chordiant haftet nicht im Fall von Verletzungsansprüchen auf Grundlage
überholter oder ge’nderter Softwareversionen, falls die Verletzung durch
Verwendung einer aktuellen, unver’nderten, von Chordiant dem Kunden zug’nglich
gemachten Softwareversion h’tte vermieden werden können.


If a third party claim results in preventing Customer from using the Software or
if Chordiant, in its reasonable opinion, believes that the Software is likely to
be held as infringing, Chordiant shall have the option, at its expense, to
(i) modify the Software to be non-infringing or (ii) obtain for Customer a
license to continue using the Software. If it is not commercially reasonable to
perform either of the above options, then Chordiant may terminate the license
for the infringing Software and refund the license fees paid for the applicable
Software license. This Section 6(a) states Chordiant’s entire liability and
Customer’s exclusive remedy for infringement.
Falls der Anspruch einer Drittpartei zum Ausschluss des Kunden von der Nutzung
der Software führt oder Chordiant nach vernünftigem Ermessen die Software für
rechtsverletzend h’lt, kann Chordiant auf eigene Kosten (i) die Software so
ver’ndern, dass sich keine Rechtsverletzung mehr ergibt oder (ii) für den Kunden
eine Lizenz erwerben, so dass dieser die Software weiter nutzen kann. Wenn es
wirtschaftlich nicht sinnvoll ist, eine der obigen Optionen zu nutzen, kann
Chordiant die Lizenz für die rechtsverletzende Software kündigen und die
gezahlten Lizenzgebühren für die betreffende Softwarelizenz zurückerstatten.
Diese Ziffer 6(a) umfasst die gesamte Haftung durch Chordiant und die
ausschließlichen Rechtsmittel, die dem Kunden bei Rechtsverletzungen zur
Verfügung stehen.
(b) Warranties and Disclaimers.
(b) Gew’hrleistung und Freizeichnungsklauseln.
 
(i) Software Warranty. For each Supported Software license that Customer
acquires, Chordiant warrants for a period of twelve (12) months from the
Delivery Date that the Software, as delivered by Chordiant, will substantially
perform the functions described in the associated Documentation in all material
respects when operated in the Supported Environment. For the avoidance of doubt,
the Parties agree that the said requirements are not specifically guaranteed and
do not constitute promised qualities unless expressly agreed between the
Parties. Chordiant shall, as Customers sole and exclusive remedy, correct any
reproducible Errors that cause the breach of the warranty in accordance with its
technical support policies, or if Chordiant is unable to make the Software
operate as warranted, Customer shall be entitled to terminate the Software
license and recover the fees paid to Chordiant for the Software license.
(i) Gew’hrleistung für Software. Für jede Unterstützte Softwarelizenz, die der
Kunde erwirbt, gew’hrleistet Chordiant für einen Zeitraum von zwölf (12) Monaten
ab Lieferdatum, dass die Software, wie sie von Chordiant an den Kunden geliefert
wurde, im Wesentlichen die in der Dokumentation beschriebenen Funktionen in
jeder wesentlichen Hinsicht leistet, wenn sie in einer Unterstützten Umgebung
betrieben wird. Um Zweifel zu vermeiden, vereinbaren die Parteien, dass die
besagten Anforderungen nur dann ausdrücklich garantiert werden und
Beschaffenheitsangaben darstellen, wenn dies von den Parteien ausdrücklich
vereinbart wurde. Chordiant verpflichtet sich, als einzige und ausschließliche
Abhilfe, in Übereinstimmung mit den technischen Support-Bedingungen jeden
reproduzierbaren Fehler zu beheben, der zu einer Verletzung der Gew’hrleistung
führt. Falls Chordiant nicht in der Lage ist, die gew’hrleistete
Funktionsf’higkeit der Software herzustellen, darf der Kunde die Softwarelizenz
kündigen und erh’lt die an Chordiant für die Softwarelizenz gezahlten Gebühren
erstattet.
   
(ii) Media Warranty. Chordiant warrants the tapes, diskettes or other media to
be free of defects in materials and workmanship for thirty (30) days from the
Delivery Date. Customer’s sole and exclusive remedy for breach of the media
warranty shall be to require Chordiant to replace defective media returned
within thirty (30) days of the Delivery Date.
(i)  Gew’hrleistung für Datentr’ger. Chordiant gew’hrleistet, dass B’nder,
Disketten oder andere Datentr’ger für die Dauer von dreißig (30) Tagen nach
Lieferdatum frei von Material- und Herstellungsm’ngeln sind. Die einzige Abhilfe
des Kunden für Verletzung der Gew’hrleistung auf Datentr’gern ist, dass
Chordiant die defekten Datentr’ger ersetzen muss, die innerhalb von dreißig (30)
Tagen ab Lieferdatum zurückgeschickt werden.
(iii) Services Warranty. Chordiant warrants that any Support or consulting
services provided hereunder will be performed in a professional and workmanlike
manner in accordance with generally accepted industry practices. This warranty
shall be valid for a period of ninety (90) days from performance. Chordiant’s
sole and exclusive obligation pursuant to this warranty and Customer’s sole and
exclusive remedy for services shall be re-performance of the services, provided
Customer gives written notice of a breach of this warranty within the duration
of this warranty period.
(ii)  Gew’hrleistung für Support. Chordiant gew’hrleistet, dass alle im Rahmen
des Vertrages erbrachten Support- oder Beratungsleistungen, fach- und
sachgerecht in Übereinstimmung mit den allgemein in der Branche akzeptierten
Verfahren durchgeführt werden. Diese Gew’hrleistung gilt für die Dauer von
neunzig (90) Tagen nach Leistung. Chordiant`s einzige und ausschließliche
Verpflichtung im Rahmen dieser Gew’hrleistung, und die einzige und
ausschließliche dem Kunden zur Verfügung stehende Abhilfe ist die erneute
Durchführung der Arbeiten. Die setzt voraus, dass der Kunde innerhalb dieses
Gew’hrleistungszeitraumes eine schriftliche Beanstandung der vertragswidrigen
Durchführung an Chordiant übermittelt.


(iv) Disclaimer of Warranties. EXCEPT AS SPECIFICALLY PROVIDED HEREIN, CHORDIANT
DISCLAIMS ALL WARRANTIES, WHETHER EXPRESS, IMPLIED OR STATUTORY, INCLUDING ALL
IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE AND
NON-INFRINGEMENT OF THIRD PARTY RIGHTS. IN ADDITION, CHORDIANT DOES NOT WARRANT
THAT THE SOFTWARE WILL OPERATE IN COMBINATIONS OTHER THAN AS SPECIFIED IN THE
DOCUMENTATION OR THAT THE OPERATION OF THE SOFTWARE WILL BE UNINTERRUPTED OR
ERROR-FREE OR MEETS CUSTOMER´S REQUIREMENTS.
(iv) Gew’hrleistungsausschluss. AUSSER DEN IN DIESEM VERTRAG GENANNTEN
GEWÄHRLEISTUNGEN LEHNT CHORDIANT ALLE AUSDRÜCKLICHEN, STILLSCHWEI-GENDEN ODER
VOM GESETZGEBER VORGESCHRIEBENEN GEWÄHR-LEISTUNGEN AB, EINSCHLIESSLICH ALLER
STILLSCHWEIGENDEN GEWÄHRLEISTUNGEN AUF HAN-DELSÜBLICHE QUALITÄT, EIGNUNG FÜR
EINEN BESTIMMTEN ZWECK UND NICHTVERLETZUNG DER RECHTE VON DRITTPARTEIEN.
CHORDIANT GEWÄHRLEISTET NICHT, DASS DIE SOFTWARE ZUSAMMEN MIT ANDERER ALS IN DER
DOKUMENTATION SPEZIFIZIERTER SOFTWARE LÄUFT. CHORDIANT GEWÄHRLEISTET NICHT, DASS
DIE SOFTWARE OHNE UNTERBRECHUNGEN ODER FEHLERFREI LÄUFT ODER DIE ANFORDERUNGEN
DES KUNDEN ERFÜLLT.
7. Limitation of Liability.
7. Haftungsausschlüsse.
(a) GENERAL. CHORDIANT SHALL ONLY BE LIABLE FOR ANY DAMAGES, IRRESPECTIVE OF THE
CAUSE OF ACTION, INCLUDING TORT WHICH (1) ARE CAUSED BY NEGLIGENT VIOLATION OF
AN ESSENTIAL CONTRACTUAL OBLIGATION (KARDINALPFLICHT) BY CHORDIANT IN A MANNER
JEOPARDIZING THE ACHIEVEMENT OF THE CONTRACTUAL PURPOSE OR (2) ARE CAUSED BY
GROSS NEGLIGENCE OR WILFUL MISCONDUCT OF CHORDIANT.
(a)  ALLGEMEINES. CHORDIANT IST NUR FÜR SCHÄDEN VERANTWORTLICH, UNABHÄNGIG VOM
RECHTSGRUND EINSCHLIESSLICH UNERLAUBTER HANDLUNGEN, DIE (1) DURCH FAHRLÄSSIGE
VERLETZUNG EINER KARDINALPFLICHT DURCH CHORDIANT IN EINER WEISE ENTSTEHEN, DIE
EINE ERREICHUNG DES VERTRAGSZWECKS GEFÄHRDET ODER (2) DIE DURCH GROBE
FAHRLÄSSIGKEIT ODER VORSÄTZLICHES FEHLVERHALTEN DURCH CHORDIANT VERURSACHT
WERDEN.
(b) TYPICAL DAMAGES.
(b) TYPISCHE SCHÄDEN.


(i)  ESSENTIAL OBLIGATIONS. IF CHORDIANT IS HELD LIABLE UNDER SECTION 7 (a) (1)
FOR A VIOLATION OF AN ESSENTIAL CONTRACTUAL OBLIGATION WITHOUT GROSS NEGLIGENCE
OR WILFUL MISCONDUCT BEING INVOLVED, CHORDIANT´S LIABILITY FOR DAMAGES SHALL BE
LIMITED TO THOSE TYPICAL DAMAGES WHICH CHORDIANT COULD REASONABLY FORSEE AT THE
TIME WHEN THE ORDER OF THE CUSTUMER WAS ACCPETED, BASED ON THE CIRCUMSTANCES
KNOWN TO CHORDIANT AT THAT TIME.
(i) WESENTLICHE VERPFLICHTUNGEN. FALLS CHORDIANT GEMÄSS ZIFFER 7 (a) (1) WEGEN
VERSTOSS GEGEN EINE KARDINALPFLICHT OHNE GROBE FAHRLÄSSIGKEIT ODER VORSÄTZLICHE
FEHLHANDLUNG HAFTBAR GEMACHT WIRD, BESCHRÄNKT SICH CHORDIANTS HAFTUNG AUF DIE
TYPISCHEN SCHÄDEN, DIE CHORDIANT ZUM ZEITPUNKT HÄTTE VORHERSEHEN KÖNNEN, ALS DER
KUNDENAUFTRAG ANGENOMMEN WURDE, AUF GRUNDLAGE DER UMSTÄNDE, DIE CHORDIANT ZU
JENEM ZEITPUNKT BEKANNT WAREN.
(ii) EMPLOYEES. IF CHORDIANT IS HELD LIABLE FOR GROSS NEGLIGENCE OR WILFUL
MISCONDUCT OF EMPLOYEES WHICH ARE NOT MEMBER OF THE BOARD OF DIRECTORS (ORGAN)
OR EXECUTIVE EMPLOYEE OF CHORDIANT (LEITENDE ANGESTELLTE) UNDER SECTION 7 (a)
(2), CHORDIANT´S LIABILITY FOR DAMAGES SHALL BE LIMITED TO THOSE TYPICAL DAMAGES
WHICH CHORDIANT COULD REASONABLY FORSEE AT THE TIME WHEN THE ORDER OF THE
CUSTUMER WAS ACCPETED, BASED ON THE CIRCUMSTANCES KNOWN TO CHORDIANT AT THAT
TIME.
(ii)  MITARBEITER. FALLS CHORDIANT GEMÄSS ZIFFER 7 (a) (2) AUFGRUND GROBER
FAHRLÄSSIGKEIT ODER VORSÄTZLICHER FEHLHANDLUNG DURCH MITARBEITER HAFTBAR GEMACHT
WIRD, BEI DENEN ES SICH NICHT UM MITGLIEDER DER GESCHÄFTSFÜHRUNG (ORGAN) ODER
LEITENDE ANGESTELLTE VON CHORDIANT HANDELT, BESCHRÄNKT SICH CHORDIANTS HAFTUNG
AUF DIE TYPISCHEN SCHÄDEN, DIE CHORDIANT ZU DEM ZEITPUNKT HÄTTE VORHERSEHEN
KÖNNEN, ALS DER KUNDENAUFTRAG ANGENOMMEN WURDE, AUF GRUNDLAGE DER UMSTÄNDE, DIE
CHORDIANT ZU DIESEM ZEITPUNKT BEKANNT WAREN.
(c) AGGREGATE LIABILITY. IF CHORDIANT IS LIABLE UNDER SECTION 7 (b) CHORDIANT’S
AGGREGATE CUMULATIVE LIABILITY ARISING OUT OF OR RELATED TO THIS AGREEMENT
(WHETHER ARISING FROM CONTRACT, TORT OR OTHERWISE) FOR DAMAGES SHALL IN NO EVENT
EXCEED THE AMOUNT OF FEES PAID BY CUSTOMER UNDER THIS AGREEMENT, AND IF SUCH
DAMAGES RESULT FROM CUSTOMER'S USE OF THE SOFTWARE OR SERVICES, SUCH LIABILITY
SHALL BE LIMITED TO FEES PAID FOR THE RELEVANT SOFTWARE OR SERVICES GIVING RISE
TO THE LIABILITY.
(c)  GESAMTHAFTUNG. FALLS CHORDIANT GEMÄSS ZIFFER 7 (b) HAFTET, ÜBERSTEIGT DIE
GESAMTHAFTUNG VON CHORDIANT AUS DIESEM VERTRAG ODER IN VERBINDUNG MIT DIESEM
VERTRAG AUF KEINEN FALL (SEI ES AUFGRUND DIESES VERTRAGS, WEGEN UNERLAUBTER
HANDLUNGEN ODER ANDERWEITIG) DIE GEBÜHREN, DIE DER KUNDE GEMÄSS DIESEM VERTRAG
GEZAHLT HAT. FALLS SOLCHE SCHÄDEN AUS DER BENUTZUNG DER SOFTWARE ODER DES
SUPPORTS DURCH DEN KUNDEN ENTSTEHEN, IST DIESE HAFTUNG AUF DIE FÜR DIE
ENTSPRECHENDE SOFTWARE ODER DEN SUPPORT BEZAHLTEN GEBÜHREN BESCHRÄNKT, DIE ZUM
HAFTUNGSFALL FÜHRTEN.


(i)  ESSENTIAL OBLIGATIONS. IF CHORDIANT IS HELD LIABLE UNDER SECTION 7 (a) (1)
FOR A VIOLATION OF AN ESSENTIAL CONTRACTUAL OBLIGATION WITHOUT GROSS NEGLIGENCE
OR WILFUL MISCONDUCT BEING INVOLVED, CHORDIANT´S LIABILITY FOR DAMAGES SHALL BE
LIMITED TO THOSE TYPICAL DAMAGES WHICH CHORDIANT COULD REASONABLY FORSEE AT THE
TIME WHEN THE ORDER OF THE CUSTUMER WAS ACCPETED, BASED ON THE CIRCUMSTANCES
KNOWN TO CHORDIANT AT THAT TIME.
(i) WESENTLICHE VERPFLICHTUNGEN. FALLS CHORDIANT GEMÄSS ZIFFER 7 (a) (1) WEGEN
VERSTOSS GEGEN EINE KARDINALPFLICHT OHNE GROBE FAHRLÄSSIGKEIT ODER VORSÄTZLICHE
FEHLHANDLUNG HAFTBAR GEMACHT WIRD, BESCHRÄNKT SICH CHORDIANTS HAFTUNG AUF DIE
TYPISCHEN SCHÄDEN, DIE CHORDIANT ZUM ZEITPUNKT HÄTTE VORHERSEHEN KÖNNEN, ALS DER
KUNDENAUFTRAG ANGENOMMEN WURDE, AUF GRUNDLAGE DER UMSTÄNDE, DIE CHORDIANT ZU
JENEM ZEITPUNKT BEKANNT WAREN.
(ii) EMPLOYEES. IF CHORDIANT IS HELD LIABLE FOR GROSS NEGLIGENCE OR WILFUL
MISCONDUCT OF EMPLOYEES WHICH ARE NOT MEMBER OF THE BOARD OF DIRECTORS (ORGAN)
OR EXECUTIVE EMPLOYEE OF CHORDIANT (LEITENDE ANGESTELLTE) UNDER SECTION 7 (a)
(2), CHORDIANT´S LIABILITY FOR DAMAGES SHALL BE LIMITED TO THOSE TYPICAL DAMAGES
WHICH CHORDIANT COULD REASONABLY FORSEE AT THE TIME WHEN THE ORDER OF THE
CUSTUMER WAS ACCPETED, BASED ON THE CIRCUMSTANCES KNOWN TO CHORDIANT AT THAT
TIME.
(ii)  MITARBEITER. FALLS CHORDIANT GEMÄSS ZIFFER 7 (a) (2) AUFGRUND GROBER
FAHRLÄSSIGKEIT ODER VORSÄTZLICHER FEHLHANDLUNG DURCH MITARBEITER HAFTBAR GEMACHT
WIRD, BEI DENEN ES SICH NICHT UM MITGLIEDER DER GESCHÄFTSFÜHRUNG (ORGAN) ODER
LEITENDE ANGESTELLTE VON CHORDIANT HANDELT, BESCHRÄNKT SICH CHORDIANTS HAFTUNG
AUF DIE TYPISCHEN SCHÄDEN, DIE CHORDIANT ZU DEM ZEITPUNKT HÄTTE VORHERSEHEN
KÖNNEN, ALS DER KUNDENAUFTRAG ANGENOMMEN WURDE, AUF GRUNDLAGE DER UMSTÄNDE, DIE
CHORDIANT ZU DIESEM ZEITPUNKT BEKANNT WAREN.
(c) AGGREGATE LIABILITY. IF CHORDIANT IS LIABLE UNDER SECTION 7 (b) CHORDIANT’S
AGGREGATE CUMULATIVE LIABILITY ARISING OUT OF OR RELATED TO THIS AGREEMENT
(WHETHER ARISING FROM CONTRACT, TORT OR OTHERWISE) FOR DAMAGES SHALL IN NO EVENT
EXCEED THE AMOUNT OF FEES PAID BY CUSTOMER UNDER THIS AGREEMENT, AND IF SUCH
DAMAGES RESULT FROM CUSTOMER'S USE OF THE SOFTWARE OR SERVICES, SUCH LIABILITY
SHALL BE LIMITED TO FEES PAID FOR THE RELEVANT SOFTWARE OR SERVICES GIVING RISE
TO THE LIABILITY.
(c)  GESAMTHAFTUNG. FALLS CHORDIANT GEMÄSS ZIFFER 7 (b) HAFTET, ÜBERSTEIGT DIE
GESAMTHAFTUNG VON CHORDIANT AUS DIESEM VERTRAG ODER IN VERBINDUNG MIT DIESEM
VERTRAG AUF KEINEN FALL (SEI ES AUFGRUND DIESES VERTRAGS, WEGEN UNERLAUBTER
HANDLUNGEN ODER ANDERWEITIG) DIE GEBÜHREN, DIE DER KUNDE GEMÄSS DIESEM VERTRAG
GEZAHLT HAT. FALLS SOLCHE SCHÄDEN AUS DER BENUTZUNG DER SOFTWARE ODER DES
SUPPORTS DURCH DEN KUNDEN ENTSTEHEN, IST DIESE HAFTUNG AUF DIE FÜR DIE
ENTSPRECHENDE SOFTWARE ODER DEN SUPPORT BEZAHLTEN GEBÜHREN BESCHRÄNKT, DIE ZUM
HAFTUNGSFALL FÜHRTEN.


Chordiant Software International GmbH.
Ganghoferstr. 39
D-80339 Munich, Germany
Attn: Accounts Receivable.
(d) Taxes. The fees in this Agreement or the applicable Order Form do not
include Taxes. If Chordiant is required to pay sales, use, property, excise,
import or export, value-added or similar tax or duty, government fees or other
taxes based on the licenses or services granted under this Agreement or on
Customer’s use of Software or services (collectively, "Taxes"), then such Taxes
shall be billed and paid by Customer. This Section does not apply to taxes based
on Chordiant revenue or income.
 
(d)  Steuern. Die in diesem Vertrag oder im maßgeblichen Bestellformular
aufgeführten Gebühren beinhalten keine Steuern. Falls Chordiant auf der
Grundlage der nach diesem Vertrag geschuldeten Lizenzen oder Leistungen oder
aufgrund der Nutzung der Software oder Leistungen durch den Kunden zur Zahlung
von Verkaufs-, Gebrauchs-, Eigentums-, Verbrauchs-, Import oder Export oder für
den Mehrwert anfallenden oder ’hnlichen Steuern und Zöllen, behördlichen Abgaben
oder anderen Steuern (insgesamt, "Steuern") verpflichtet ist, sind diese Steuern
dem Kunden zu berechnen und von diesem auszugleichen. Dies gilt nicht für
Steuern, welche auf Chordiant´s Umsatz oder Einkommen beruhen.
 
9. Confidentiality.
9. Vertraulichkeit.
By virtue of this Agreement, the parties may have access to information that is
confidential to one another ("Confidential Information"). Confidential
Information shall include but not be limited to the Software (including Source
Code), Chordiant services, the terms and pricing under this Agreement, and all
information clearly identified as confidential or which is self-evidently of a
confidential nature.
 
 
Aufgrund dieses Vertrags können die Parteien Zugang zu einander vertraulichen
Informationen haben ("Vertrauliche Informationen"). Vertrauliche Informationen
umfassen, ohne darauf beschränkt zu sein, die Software (einschließlich
Quellcode), Chordiants Leistungen, die Bedingungen und Preise gemäß diesem
Vertrag and allen Informationen, welche eindeutig als vertraulich gekennzeichnet
sind bzw. sich deren Vertraulichkeit ohne weiteres aus sich selbst ergibt.
A party’s Confidential Information shall not include information that: (a) is or
becomes a part of the public domain through no act or omission of the other
party; (b) was in the other party’s lawful possession prior to the disclosure
and had not been obtained by the other party either directly or indirectly from
the disclosing party; (c) is lawfully disclosed to the other party by a third
party without restriction on disclosure; or (d) is independently developed by
the other party.
 
Die Vertraulichen Informationen einer Partei beinhalten nicht Informationen,
welche: (a) ohne Vertrauensbruch durch die andere Partei bereits allgemein
zugänglich waren; (b) sich vor Offenbarung bereits rechtmäßig im Besitz der
anderen Partei befanden und weder direkt noch indirekt von der offenbarenden
Partei erworben wurden; (c) von einer Drittpartei der anderen Partei rechtmäßig
ohne Einschränkungen offenbart wurden; (d) unabhängig von der anderen Partei
entwickelt wurden.


The parties agree to hold each other’s Confidential Information in confidence
during the term of this Agreement and for a period of five (5) years after
termination of this Agreement (except for Chordiant’s Software and Software
services which shall remain confidential indefinitely). The parties agree,
unless required by law, not to make each other’s Confidential Information
available in any form to any third party for any purpose other than the
implementation of this Agreement. Each party agrees to take all reasonable steps
to ensure that Confidential Information is not disclosed or distributed by its
employees or agents in violation of the terms of this Agreement. The Customer
ensures that any third parties having access to Confidential Information within
ASP-applications according to Sec. 2 (a) (i) (2) of this Agreement will treat
such information strictly confidential in accordance with the provisions of this
Agreement.
 
 
 
Die Parteien verpflichten sich, die Vertraulichen Informationen der anderen
Vertragspartei während der Laufzeit dieses Vertrages sowie für einen Zeitraum
von fünf (5) Jahren nach dessen Beendigung vertraulich zu behandeln. In Bezug
auf Chordiant´s Software und Software Leistungen gilt diese Verpflichtung
zeitlich unbeschränkt. Soweit nicht aufgrund Gesetzes unbedingt geboten,
verpflichten sich die Parteien, die vertraulichen Informationen dritten Parteien
in keinerlei Form als für die Durchführung dieses Vertrages notwendig zugänglich
zu machen. Die Parteien werden alle angemessenen Maßnahmen ergreifen, um
sicherzustellen, dass vertrauliche Informationen nicht unter Verstoß gegen die
Bedingungen dieses Vertrages durch Mitarbeiter oder Vertreter offenbart oder
verbreitet werden. Der Kunde stellt sicher, dass Dritte, welche gemäß Ziffer 2
(a) (i) (2) dieses Vertrages im Rahmen von ASP-Anwendungen Zugang zu
Vertraulichen Informationen erhalten, diese ebenfalls entsprechend den
Regelungen dieses Vertrages strikt vertraulich behandeln.
10. Miscellaneous.
10. Verschiedenes.
(a) Export Administration. Customer agrees to comply with all relevant export
laws and regulations of the United States, the United Kingdom and any other
country (“Export Laws”) to assure that neither the Software nor any direct
product thereof are (i) exported, directly or indirectly, in violation of Export
Laws; or (ii) are used for any purposes prohibited by the Export Laws,
including, without limitation, nuclear, chemical, or biological weapons
proliferation.
(a)  Exporte. Der Kunde erkl’rt sich einverstanden, alle geltenden Exportgesetze
und -Vorschriften der USA, des Vereinigten Königreiches und aller anderen L’nder
(„Exportgesetze“) zu befolgen, so dass weder die Software noch ein direkt von
der Software abgeleitetes Produkt (i) direkt oder indirekt unter Verletzung der
Exportgesetze exportiert wird oder (ii) für irgendwelche Zwecke eingesetzt wird,
die von den Exportgesetzen verboten sind. Dazu z’hlt, ohne darauf beschr’nkt zu
sein, die Verbreitung von Abc-Waffen.
(b) Notices. All notices under this Agreement shall be in writing and shall be
deemed to have been given when mailed by first class. Notices shall be sent to
the addresses set forth at the beginning of this Agreement or such other address
as either party may specify in writing. If notice is sent to Chordiant, it shall
be sent to Chordiant´s Managing Director.
(b) Benachrichtigungen. Alle Benachrichtigungen gem’ß diesem Vertrag müssen
schriftlich erfolgen und werden nach Einwurf in den Briefkasten (First Class
Mail) als zugestellt betrachtet. Benachrichtigungen sind an die am
Vertragsanfang angeführten Adressen oder an jede andere von einer Partei
schriftlich angegebene Adresse zu schicken. Falls eine Benachrichtigung an
Chordiant geschickt wird, muss sie an den Gesch’ftsführer von Chordiant
gerichtet werden.


(c) Force Majeure. Neither party shall be liable hereunder by reason of any
failure or delay in the performance of its obligations hereunder (except for the
payment of money) on account of strikes, shortages, riots, fires, flood, storm,
explosions, acts of God, war, governmental action, labor conditions,
earthquakes, power shortages or any other cause which is beyond the reasonable
control of such party.
(c)  Höhere Gewalt. Keine Partei ist im Rahmen dieses Vertrags für die
Nichterfüllung oder Verzögerung bei Erfüllung ihrer Leistungspflichten haftbar
(mit Ausnahme der Zahlung von Geld) aufgrund von Streiks, Güterverknappung,
Aufruhr, Br’nden, Überflutungen, Stürmen, Explosionen, höherer Gewalt, Krieg,
Maßnahmen der Regierung, Arbeitsbedingungen, Erdbeben, Energieverknappung oder
aus anderen Gründen, außerhalb des Einflusses dieser Partei.
(d) Assignment. Neither this Agreement nor any rights or obligations of Customer
hereunder may be assigned by Customer in whole or in part without the prior
written approval of Chordiant except that Customer may assign this Agreement to
any of its Affiliates. Chordiant’s rights and obligations, in whole or in part,
under this Agreement may be assigned by Chordiant.
(d) Abtretung. Weder dieser Vertrag noch sich aus dem Vertrag ergebende Rechte
oder Pflichten des Kunden können vom Kunden ganz oder teilweise ohne vorherige
schriftliche Zustimmung von Chordiant abgetreten werden. Dies gilt jedoch nicht
für eine Übernahme dieses Vertrages durch ein mit dem Kunden Verbundenes
Unternehmen. Chordiants Rechte und Pflichten aus diesem Vertrag können von
Chordiant ganz oder teilweise abgetreten werden.
(e) Waiver. The failure of either party to require performance by the other
party of any provision hereof shall not affect the right to require such
performance at any time thereafter; nor shall the waiver by either party of a
breach of any provision hereof be taken or held to be a waiver of the provision
itself.
(e) Verzichtserkl’rung. Das Vers’umnis einer Partei, vertragliche Leistungen von
der anderen Partei zu verlangen, beeintr’chtigt nicht das Recht der Partei diese
Leistungen zu einem sp’teren Zeitpunkt zu verlangen. Außerdem stellt die
Verzichtserkl’rung einer Partei bei Verletzung einer Vertragsklausel keine
Verzichtserkl’rung in Bezug auf die eigentliche Klausel dar.
(f) Severability. If any provision of this Agreement is held to be invalid or
unenforceable, the remaining provisions of this Agreement will remain in full
force and the invalid or unenforceable provision will be changed and interpreted
to best accomplish the objectives of such unenforceable or intended provision
within the limits of law.
(f) Aufhebung. Falls eine Vertragsklausel sich als undurchsetzbar oder als
ungültig erweist, wird dadurch nicht der gesamte Vertrag undurchsetzbar oder
ungültig. In einem derartigen Fall muss die undurchsetzbare oder als ungültige
Klausel so ge’ndert und interpretiert werden, dass der Zielsetzung der nicht
durchsetzbaren oder beabsichtigten Klausel innerhalb der Grenzen geltenden
Rechts entsprochen werden kann.


(g) Controlling Law and Jurisdiction. This Agreement shall be governed in all
respects by the laws of the Federal Republic of Germany. The parties agree that
the United Nations Convention on Contracts for the International Sale of Goods
is specifically excluded from application to this Agreement. The Regional Court
Munich I (Landgericht München I) shall be responsible for all disputes in
relation with the Agreement or its validity.
(g) Geltendes Recht und Gerichtsstand. Für diesen Vertrag gelten in jeder
Hinsicht die Gesetze der Bundesrepublik Deutschland. Die Parteien erkl’ren sich
einverstanden, dass das Übereinkommen der Vereinten Nationen über Vertr’ge über
den internationalen Warenverkauf ausdrücklich nicht für diesen Vertrag gilt. Das
Landgericht München I ist für alle Rechtsstreitigkeiten in Bezug auf den Vertrag
bzw. über seine Gültigkeit zust’ndig.
(h) No Agency. Nothing contained herein shall be construed as creating any
agency, partnership or other form of joint enterprise between the parties.
(h) Keine Vertretung. Nichts in diesem Vertrag darf als Schaffung einer
Vertretung, Personengesellschaft oder anderen Form eines gemeinsamen
Unternehmens zwischen den Parteien ausgelegt werden.
(i) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which will be considered an original, but all of which
together will constitute one and the same instrument.
(i) Duplikate. Dieser Vertrag kann gleichzeitig in zwei oder mehr Duplikaten
ausgefertigt werden, wobei jedes Duplikat als Original betrachtet wird und alle
Duplikate gemeinsam ein und denselben Vertrag darstellen.
(j) Customer Reference. Chordiant may refer to Customer as a customer in sales
presentations, marketing vehicles and activities. Such activities may include,
but are not limited to: a press release issued within sixty (60) days of the
Effective Date of the Agreement, a Customer user story completed by Chordiant
upon implementation of the Software, and a reasonable number of technical or
executive level Customer reference calls for Chordiant.
(j) Bezugnahme auf den Kunden. Chordiant darf sich im Rahmen von
Verkaufspr’sentationen, Marketingaktionen und -maßnahmen auf den Kunden als
solchen beziehen. Diese Maßnahmen dürfen folgendes umfassen, ohne darauf
beschr’nkt zu sein: Eine Pressemitteilung innerhalb von sechzig (60) Tagen nach
Inkrafttreten des Vertrags, ein Artikel über den Kunden als Nutzer, der von
Chordiant nach Einsatz der Software verfasst wird, und eine angemessene Anzahl
von Hinweisen auf den Kunden durch technische und leitende Angestellte von
Chordiant.
(k) Entire Agreement. This Agreement, Order Form(s) together with any exhibits,
completely and exclusively states the agreement of the parties. In the event of
any conflict between the terms of this Agreement and any exhibit hereto, the
terms of this Agreement shall control. In the event of any conflict between the
terms of this Agreement and any Order Form, the individualized terms of such
Order Form will control, but any pre-printed terms on Customer’s purchase order
will be of no effect. This Agreement supersedes, and its terms govern, all prior
proposals, representations, guarantees, conditions, agreements or other
communications between the parties, oral or written, regarding the subject
matter of this Agreement. This Agreement including this Section 10 (k) shall not
be modified except by a subsequently dated written amendment signed by the
parties, and any “pre-printed” terms on a Customer purchase order or other
document purporting to supplement the provisions hereof shall be void.
(k) Vollst’ndiger Vertrag. Dieser Vertrag zusammen mit dem/n Bestellformular(en)
und eventuellen Anlagen repr’sentiert den Vertrag zwischen den Parteien
vollst’ndig und ausschließlich. Falls zwischen den Vertragsbedingungen und
Anlagen zum Vertrag Widersprüche auftreten, haben die Vertragsbedingungen
Vorrang. Falls ein Widerspruch zwischen den Vertragsbedingungen und den
Kaufauftr’gen oder Bestellformularen auftritt, haben die einzeln ausgeführten
Bedingungen dieser Kaufauftr’ge oder Bestellformulare Vorrang, wobei die
vorgedruckten Bedingungen auf dem Kaufauftrag des Kunden allerdings
unberücksichtigt bleiben. Dieser Vertrag ersetzt alle vorherigen schriftlichen
oder mündlichen Vorschl’ge, Behauptungen, Zusicherungen, Bedingungen, Vertr’ge
oder andere Abreden zwischen den Parteien in Hinblick auf den
Vertragsgegenstand, und die Bedingungen dieses Vertrags haben Vorrang. Dieser
Vertrag einschließlich dieser Ziffer 10 (k) darf nur durch eine schriftliche,
sp’tere, von den Parteien unterzeichnete Änderung modifiziert werden. Alle
vorgedruckten Bedingungen auf einer Kundenbestellung oder anderen Dokumenten,
die angeblich die Klauseln dieses Vertrags erg’nzen, sind hiermit null und
nichtig.


(l) Customer can only declare a set-off with uncontested of finally awarded
claims and only assert a right of retention in respect of such claim.
(l) Der Kunde kann nur mit einer unbestrittenen oder rechtskr’ftig
festgestellten Forderung aufrechnen und Zurückbehaltungsrechte nur aufgrund
derartiger Forderungen geltend machen.
(m) English Translation. The parties agree that to the extent there is any
conflict in the language of this Agreement between the English and German
version, the German version shall control and govern.
(m) Englische Übersetzung. Die Parteien erkl’ren sich einverstanden, dass im
Fall von inhaltlichen Unterschieden zwischen der englischen und deutschen
Version dieses Vertrags der Inhalt der deutschen Version maßgeblich ist.
In Witness Whereof, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives.
Zur Beurkundung dieses Vertrags haben die Vertragsparteien diesen Vertrag von
ihren ordnungsgem’ß autorisierten Vertretern unterzeichnen lassen.
 
 
 
 


Chordiant Software International GmbH.:
Customer/ KUNDE.:
 
 
____/s/ Juergen Neubauer____________________
Signature/ Unterschrift
 
 
______/s/ Andreas Strausfeld____________________
Signature/ Unterschrift
 
 
______ Juergen Neubauer____________________
Print Name/ Name in Druckschrift
 
 
____ Andreas Strausfeld_______________________
Print Name/ Name in Druckschrift
 
 
________Geschaftsfurher________________________
Title/ Titel
 
 
Leiter des Geschaftsbereichs
IT Services    
Title/ Titel
 
 
____19 December 2006 _____________________
Date/ Datum
 
 
______19 Dezember 2006 ____________________
Date/ Datum






/s/ Peter Norman


Peter Norman
Chief Financial Officer
December 18, 2006


/s/ Steven R. Springsteel


Steven R. Springsteel
President and CEO
December 18, 2006


--------------------------------------------------------------------------------



Exhibit A
Exhibit A (Software Order)




Contract Information


Customer Name: Purchase Order Number:
Customer Location: Customer Telephone Number:
Designated Support Contact: Contact’s E-Mail Address:


Agreement Name and Date: Software License and Services Agreement dated
__________________
This Order Form (“Order Form”) is placed in accordance with and shall be
governed by the terms of the Agreement (“Agreement”) specified above. Customer
hereby orders the Software licenses for use as follows:


A: SOFTWARE LICENSE


Designated Center:


Hardware:  HP Proliant 
Operating System: SLES 9 (SUSE LINUX ENTERPRISE SERVER, V9)
Customer Application: Contact Center Architecture
Customer Relational Database (Marketing product Software): UDB
Geographic Location: Germany
Licensed end-customer: DAK


Software-License for DAK according to the Agreement between DAK and Chordiant
 
   
USERS
License Type (i.e. Named User/Client, Server, Developer)
URN’s (no. of)
Licence Fee
 
Chordiant Call Center Browser Edition
 
20.000
 
Concurrent user
 
Chordiant Foundation Server
Enterprise
CPU
 
- Application Components
     
- Business Process Server
     
- Café Server
     
- Security Server
     
- CTI Server
     
- Persistence Server
     
- Request Server
     
- JDBC Connector
     
- Chordiant Connector for WebSphere MQ
     
- Chordiant Interaction Controller
             
Chordiant Tools Bundle
     
- Chordiant Business Process Designer
Enterprise
Developers
 
- Chordiant Café Developer Environment
Enterprise
Developers
       
 
Chordiant Rules Server
4
CPU
 
Chordiant Rules Designers
5
Designers
         
Chordiant Marketing Director
 
9Mio URN
 
 
 
License Fee net (IBM pricing to DAK; License fee will be paid by IBM)
 
€ 12.700.000,--



Annual Maintenance Fee net (to be paid by DAK)
(at Dak’s option, first payment is due on 1. January. 2010)       € 1.440.000,--


Any Support for the Software listed above will begin on 12/31/06, and will be
provided free of charge by Chordiant to DAK through 12/31/09.  Beginning on
January 1, 2010, DAK will have the option of purchasing Support from CHRD for an
annual fee of €1.440.000 for the software listed above. At DAK’s option, after
expiration of the Support Period ending December 31, 2010, and each subsequent
renewal period, DAK may acquire an additional one year of Support services for
the Software licensed under this Order Form, for an annual Support Fee of
€1.440.000, for the period from January 1 to December 31 of each year. 


All prices are subject to applicable statutory VAT.


Support.


Support services will be provided for the Software so long as the annual Support
Fees have been paid. The fee for each renewal period will be due and payable by
DAK in full net 30 days from receipt by DAK of an accurate invoice.


Additional Licenses


DAK may purchase additional 30.000 user - licenses for Chordiant Call Center
Browser Edition. On this basis DAK and CHORDIANT agree to the following
conditions:


Additional user licenses must be ordered by a minimum of 10.000 users each. The
net price will be:
 
Additional Chordiant Call Center Browser Edition
 
10.000
 
Concurrent user
 
€ 3.330.000,--



Annual Support Fee net
(16 % effective immediately after purchase)         € 532.800,--


The fee for license and Support for each additional order for Concurrent Users
will be due and payable by DAK in full net 30 days from receipt by DAK of an
accurate invoice. All prices are subject to applicable statutory VAT.




This license may be transferred to another Designated Center in accordance with
the terms of the applicable Software License and Services Agreement.




B: Miscellaneous. As specified on this Order Form, Chordiant shall deliver to
IBM the number of copies specified above of the Software media and Documentation
(CD-ROM or bound, whichever is generally available) (“Master Copy”) for each
Software license for use at the Designated Center. Upon delivery of the Software
specified above to IBM, the Software shall be deemed accepted by Customer.
Chordiant will not be required to deliver any Software to the Customer.




Chordiant Software International GmbH      Customer:




/s/ Juergen Neubauer          /s/ Andreas Strausfeld   
Signature                  Signature




Juergen Neubauer          Andreas Strausfeld   
Print Name              Print Name




Lieter des Geschaftsbereichs
Geschaftsfuhrer              IT Services   
Print Title                  Print Title


19 December 2006             19 Dezember 2006  
Date               Date




/s/ Peter Norman


Peter Norman
Chief Financial Officer
December 18, 2006


/s/ Steven R. Springsteel


Steven R. Springsteel
President and CEO
December 18, 2006


--------------------------------------------------------------------------------



Anhang A
Anhang A (Bestellung Software)




Vertragsinformationen


Kundenname: Bestellnummer:
Kundenstandort: Telefonnummer des Kunden:
Vorgesehener Support Ansprechpartner: E-Mail-Adresse des Ansprechpartners:


Bezeichnung und Datum des Vertrags: Datum des Softwarelizenz- und
Servicevertrags ________________
Dieses Bestellformular („Bestellformular“) stimmt mit den Bedingungen des oben
genannten Vertrags („Vertrag“) überein. Die Bedingungen des oben genannten
Vertrags haben Vorrang. Der Kunde bestellt hiermit die Softwarelizenzen für die
folgenden Einsatzbereiche:


A: SOFTWARELIZENZ.


Vorgesehenes Zentrum:


Hardware: HP Proliant 
Betriebssystem: SLES 9 (SUSE LINUX ENTERPRISE SERVER, V9)
Kundenanwendung: Contact Center Architecture
Kundenbeziehungsdatenbank: UDB
Geografischer Standort: Deutschland 
Lizensierter Endkunde: DAK


Software-Lizenz für die DAK gemäß dem Vertrag zwischen der DAK und Chordiant
 
   
Anzahl
License Type (i.e. Named User/Client, Server, Developer)
URN’s (no. of)
Lizenzgebühr
 
Chordiant Call Center Browser Edition
 
20.000
 
Concurrent user
 
Chordiant Foundation Server
Enterprise
CPU
 
- Application Components
     
- Business Process Server
     
- Café Server
     
- Security Server
     
- CTI Server
     
- Persistence Server
     
- Request Server
     
- JDBC Connector
     
- Chordiant Connector for WebSphere MQ
     
- Chordiant Interaction Controller
             
Chordiant Tools Bundle
     
- Chordiant Business Process Designer
Enterprise
Developers
 
- Chordiant Café Developer Environment
Enterprise
Developers
       
 
Chordiant Rules Server
4
CPU
 
Chordiant Rules Designers
5
Designers
         
Chordiant Marketing Director
 
9Mio URN
 
 
 
Lizenzgebühr TOTAL netto (gemäß Preisfestsetzung IBM; IIBM bezahlt Lizenzgebühr)
 
€ 12.700.000,--



Software-Support für oben angegebenes Paket jährlich netto (zu entrichten von
der DAK)
(entsprechend der Option der DAK; fällig erstmals zum 1. Januar. 2010)   €
1.440.000,--


Der j’hrliche Support für die vorgenannte Software soll am 31. Dezember 2006
beginnen und wird von Chordiant unentgeltlich bis zum 31. Dezember 2009 an die
DAK erbracht. Die DAK ist berechtigt, weiteren Support für die vorgenannte
Software von Chordiant für den Zeitraum ab 01. Januar - 31. Dezember 2010 zum
Preis von netto € 1.440.000,00 zu bestellen. Nach Ablauf des Support-Zeitraums
bis einschließlich 31. Dezember 2010 kann die DAK für weitere j’hrliche
Verl’ngerungszeitr’ume Support zum Preis von netto € 1.440.000,00 für die gem’ß
diesem Bestellformular lizensierte Software bestellen.


Jegliche Gebühren verstehen sich zuzüglich der jeweiligen gesetzlichen Mwst.


Support.


Support-Leistungen werden für die Software für den Zeitraum erbracht, in dem die
j’hrlichen Support-Gebühren entrichtet wurden. Die Gebühren für den jeweiligen
Verl’ngerungszeitraum sind innerhalb von 30 Tagen nach Erhalt einer
ordnungsgem’ßen Rechnung an die DAK f’llig und zahlbar.


Weitere Lizenzen:


Lizenzen für zusätzliche Nutzer können in einer Mindeststückzahl von 10.000
Nutzern bestellt werden. Die Netto-Preise sind wie folgt:
 
Zusätzliche Chordiant Call Center Browser Edition
 
10.000
 
gleichzeitige Nutzer
 
€ 3.330.000,--



Darauf entfallende jährliche Support Gebühr netto
(16 % ;unmittelbar fällig nach Erwerb der Lizenzen)        € 532.800,--


Die Lizenz- und Support-Gebühren jeglicher Bestellung für weitere gleichzeitige
Nutzer sind innerhalb von 30 Tagen nach Empfang einer ordnungsgem’ßen Rechnung
von der DAK ohne Abzug zu erstatten. Jegliche Gebühren verstehen sich zuzüglich
der jeweiligen gesetzlichen Mwst.




Diese Lizenz kann gemäß den Bestimmungen des zugehörigen Softwarelizenz- und
Servicevertrages auf ein anderes Vorgesehenes Zentrum übertragen werden.




B: Verschiedenes. Laut diesem Bestellformular liefert Chordiant die oben
angegebene Anzahl Kopien auf Softwaredatentr’gern mit Dokumentation (je nach
Verfügbarkeit CD-ROM oder gebunden) („Hauptkopie“) an IBM für jede
Softwarelizenz, ,um im Vorgesehenen Zentrum des Kunden eingesetzt zu werden. Der
Kunde darf für jeden Lizenztyp der Software je eine Kopie der Software
einschließlich Dokumentation machen, und der Kunde ist für die Installation der
Software verantwortlich. Mit Lieferung der Software an IBM übernimmt der Kunde
diese. Eine weitere Lieferung der Software an den Kunden ist nicht erforderlich.




Chordiant Software International GmbH          KUNDE/Customer:




/s/ Juergen Neubauer             /s/ Andreas Strausfeld   
Signature                      Signature




Juergen Neubauer              Andreas Strausfeld   
Print Name                  Print Name




    Lieter des Geschaftsbereichs
Geschaftsfuhrer              IT Services   
Print Title                  Print Title


19 December 2006                 19 Dezember 2006  
Date                   Date






/s/ Peter Norman


Peter Norman
Chief Financial Officer
December 18, 2006


/s/ Steven R. Springsteel


Steven R. Springsteel
President and CEO
December 18, 2006


--------------------------------------------------------------------------------



Exhibit B
General Support Terms:




1. Support Services. Support services will be provided under these terms,
Chordiant’s support policies in effect on the date Support is ordered by
Customer and the terms of the Agreement. Support services shall be provided from
Chordiant’s principal place of business or at other sites that house its support
facilities and/or personnel or at the Designated Center, as determined in
Chordiant’s sole discretion. Each on-site visit of Chordiant personnel for
support purposes requires a corresponding written order of the Customer. If
Chordiant is responsible to fix an Error of the Software caused by Chordiant and
sends personnel to the Designated Centre to resolve such Error in the Supported
Program, Chordiant shall pay Chordiant’s reasonable travel, meals and lodging
expenses. In any other cases Customer shall pay such reasonable expenses for
on-site visits of Chordiant personnel.


2. Incidental Expenses. For any other on-site services requested by Customer,
Customer shall reimburse Chordiant for actual, reasonable travel and
out-of-pocket expenses incurred (separate from then-current Support Fees).


3. Reinstatement. Once Support has been terminated by Customer or Chordiant for
a particular Supported Program, it can be reinstated only if Chordiant is still
offering Support for such Supported Program and Customer pays a fee equal to the
Support Fees that would have been payable for the period of time during which
Support was terminated for such Supported Program.


4. Supervision and Management. Customer is responsible for undertaking the
proper supervision, implementation and management of its use of the Supported
Programs, including, but not limited to: (i) assuring proper Supported
Environment configuration, Supported Programs installation and operating
methods; (ii) following industry standard procedures for the security of data,
accuracy of input and output, and back-up plans, including restart and recovery
in the event of hardware or software error or malfunction and (iii) the proper
supervision and management of the use of the Supported Programs within
ASP-applications for third parties according to Sec. 2 (a) (i) (2). Chordiant
does not warrant (i) the performance of, or combination of, Software with any
third party software, (ii) any implementation of the Software that does not
follow Chordiant’s delivery methodology, or (iii) any software or components not
supplied by Chordiant.


5. Training. Customer is responsible for proper training of all appropriate
personnel or any third parties using the Software according to Sec. 2 (a) (i)
(2) within ASP-applications in the operation and use of the Software and
associated equipment.


6. Access to Personnel and Equipment. Customer agrees to (i) provide Chordiant
with remote access to Customer’s Supported Software during the term of this
Agreement via an electronic link, controlled by Customer, via Webex or a
comparable software; and (ii) provide any reasonable assistance that Chordiant
may require from the Designated Contacts and other appropriate Customer
representatives (e.g. network administrator, as the case may be) to enable
Chordiant to provide Customer with Support.


7. Support Term. Upon expiration of an existing Support Period for a particular
Supported Program, a new Support Period shall automatically begin for a
consecutive twelve (12) month term (“Renewal Period”) so long as (i) Customer
pays the Support Fee within thirty (30) days of invoice by Chordiant; and (ii)
Chordiant is still offering Support on such Supported Program.


8. Annual Support Fees. The initial annual Support Fee shall be stated in the
Order Form. Fees for Support are due and payable annually in advance. The annual
Support Fee for any Renewal Period shall not be less than the initial annual
Support Fee and shall only increase from the previous year’s Support Fee by not
more than the average European consumer inflation index Eurostat), but in any
case not more than 3%..


9. Scope of Support. Chordiant shall make available to Customer Support in the
form of access via e-mail, web and telephone (telephone access during the
Support Hours only) in English to the Designated Contacts and/or via the support
website for technical information, technical advice and technical consultation
regarding Customer’s use of the Supported Software. The primary objective of
Chordiant Product Support is to assist Customer in maintaining and/or regaining
an operational state by commercially reasonable efforts. The secondary objective
of Product Support is to provide in due course the correction of any underlying
Errors. Any priority levels and response times shall be governed by Schedule A
to these terms.


(a) Scope. Product Support will include the following:


(1) Problem Prevention
1.  Notification of availability of generally available patches and releases.


(2)  Problem Identification
1.  Clarification of Chordiant error messages,
2.  Assistance in identifying and verifying the causes of suspected Errors, and;
3.  Advice on bypassing identified Errors (providing workarounds) in the
Supported Software.


(3)  Problem Resolution
1.  Reporting and tracking product defects and enhancement requests,
2.  Resolution of defects via workaround, maintenance release or in exceptional
circumstances emergency patches, and
3.  Notification of status on issues, including escalation when required.


(b) Resolution of Errors. Chordiant will endeavor to provide an initial response
acknowledging Errors reported by Customer in accordance with the priority levels
and response times set out in Schedule A. Chordiant will acknowledge each
Customer report of a case by written acknowledgment setting forth a Case Problem
Number for use by Customer and Chordiant in all correspondence relating to such
case. Thereafter, Chordiant shall use commercially reasonable efforts to provide
a Resolution.


(c) Exceptions. Chordiant shall have no responsibility to fix any Errors arising
out of or related to the following causes:



a.  
any modifications or enhancements made by the Customer or any third parties
using the Software according to Sec. 2 (a) (i) (2) within ASP-applications
(“ASP-Customer”) to the Software or the application specific environment, unless
such modifications or enhancements are specifically approved in writing by
Chordiant Product Support; this includes but is not limited to;

- location of binaries
- scripts provided by Chordiant
- any application specific object (e.g., table, view, index, trigger)
- any application specific operating system permissions or role privileges

b.  
Any modification or combination of the Software (in whole or in part), including
without limitation any portions of the Software code or Source Code customized
by the Customer or the ASP-Customer that is not part of the unmodified Software
delivered by Chordiant or for which Chordiant has not received and acknowledged
receipt of the source code and agreed to Support.

c.  
Use of the Software in an environment other than a Supported Environment.

d.  
Accident; electrical or electromagnetic stress; neglect; misuse; failure or
fluctuation of electric power, failure of media not furnished by Chordiant;
operation of the Software with other media and hardware, software or
telecommunication equipment or software; or causes other than ordinary use.



10. Customer Responsibilities 


Customer agrees to:
(i)
Provide Chordiant with remote access to Customer’s Supported Software during the
term of this Agreement via an electronic link; and

(ii)
Provide any reasonable assistance that Chordiant may require from the Designated
Contacts and other appropriate Customer representatives (e.g. network
administrator, as the case may be) to enable Chordiant to provide Customer with
Support.

(iii)
Establish and maintain the conditions of the Supported Environment in compliance
with Chordiant Certified Matrix and Technical Stack developed for the installed
release or any environmental operating ranges specified by the manufacturers of
the components of the Designated Center. Any deviation from this Support
Environment voids all Resolutions within the timeframe set forth in Exhibit B.



In the event that the Customer fails to comply with the above and this
necessitates on-site attendance authorized by the Customer and/or the provision
of additional Chordiant Services, Customer agrees to pay Chordiant for any
expenses associated with such services at Chordiant’s then-current time and
materials services rates.


The Customer agrees to designate appropriately qualified and trained personnel
to be the Designated Contacts, and only those individuals shall request Support
services. The Customer agrees endeavor to adequately train and obtain “Chordiant
certification” for, and forward to Chordiant the names and contact details of
the Designated Support Contacts.


The Customer agrees to maintain procedures to facilitate reconstruction of any
lost or altered files, data or programs and the Customer agrees that Chordiant
will not be responsible under any circumstances for any consequences arising
from lost or corrupted data, files or programs. The Customer is solely
responsible for carrying out all necessary backup procedures for its own
benefit, to ensure that data integrity can be maintained in the event of loss of
data for any reason and that Customer programs can be restored.


The Customer agrees to be solely responsible for the security of its
confidential and proprietary information, and shall not disclose such
information to Chordiant except on a ‘need to know’ basis for the purposes of
Chordiant’s performance Support.


The Customer agrees to notify Chordiant Product Support promptly of any
malfunction of the Supported Software.


The Customer agrees to provide Chordiant with access to and use of such of the
Customer’s information and facilities reasonably necessary to service the
Supported Software including, but not limited to, an accurate description of the
Designated Center and the current Supported Environment, the problem being
reported, the transactions and any error messages, along with screenshots and
log files.


The Customer agrees to install the Current Release within the timeframe set out
in Chordiant’s release policy in effect on the date Support is ordered (see the
relevant passages at “Chordiant Product Support: Customer Guide to Technical
Services”) and in accordance with Chordiant´s end-of-life (EOL) policy.










--------------------------------------------------------------------------------



Schedule A
Priority Levels And Response Times:


 
Priority Level
 
Definition
Response Time to Designated Support Contact
 
PRIO-1
“Production down” Problem
 
Business impact is immediate and major, i.e. no material benefit from the
Supported Software.
The Supported Software in a mission critical “live production” environment is
inoperative, renders the system on which it is installed inoperable or suffers a
major performance degradation. No workaround is available.
 
1 business hour
PRIO-2
Mission critical
Problem
Business impact is immediate and significant.
The Supported Software in a production or a mission critical development
environment is inoperative or fails to satisfy critical functional, operational
or performance specifications.
4 business hours
PRIO-3
Serious
Problem
Business impact is high but not widespread.
An aspect of the software is inoperative, causes or results in substandard or
erratic performance, but nonetheless the software operates substantially in
accordance with specifications.
1 business day
PRIO-4
Problem
Business impact is moderate or small.
No aspect of the software is inoperative. The software operates in accordance
with specifications.
5 business days



NORMAL SUPPORT HOURS


Chordiant generally provides Product Support during normal business hours
defined as follows
EMEA   0:00 - 24:00 Greenwich Mean Time (GMT)
Americas 17:00 - 01:00 GMT, i.e. 9:00 - 17:00 (PST) or 12:00 - 21:00 (EST)
Asia/Pacific local business hours (Melbourne, Australia)


Notes:



(a)  
PRIO-1 calls are to be placed by phone and followed up with a detailed
explanation of the problem via email to the respective regional support center.

(b)  
The Customer may categorize the priority level in accordance with the above
definitions when reporting the problem.





--------------------------------------------------------------------------------





Anhang B
Allgemeine Vertragsbedingungen für den Support




1. Support. Der Support erfolgt gem’ß diesen Bedingungen, den entsprechend am
Tag der Support-Anforderung durch den Kunden gültigen Support-Vorschriften von
Chordiant und den Bedingungen dieses Vertrages. Der Support erfolgt nach
beliebigem Ermessen durch Chordiant vom Hauptgesch’ftssitz von Chordiant oder
anderen Betriebsst’tten, die über die entsprechenden Supporteinrichtungen
und/oder deren Personal verfügen, oder dem Vorgesehenen Zentrum (Designated
Center) aus. Jeglicher Vor-Ort-Einsatz von Chordiant-Mitarbeitern setzt einen
schriftlichen Auftrag des Kunden voraus. Falls Chordiant verpflichtet ist, einen
selbst verursachten Fehler der Software im Unterstützten Programm zu beseitigen
und insoweit Mitarbeiter zum Vorgesehenen Zentrum entsendet, tr’gt Chordiant die
entstandenen Kosten für Reise, Unterkunft und Verpflegung. In jeglichen anderen
F’llen tr’gt der Kunde diese entstandenen angemessenen Kosten für
Vor-Ort-Eins’tze von Chordiant-Mitarbeitern.


2. Sonstige Kosten. Für jeden sonstigen Vor-Ort-Service auf Anfrage des Kunden
erstattet der Kunde Chordiant alle tats’chlich angefallenen, angemessenen
Reisekosten und sonstigen Kosten (zus’tzlich zu den laufenden Support-Gebühren).


3. Wiederaufnahme. Nach Beendigung des Supportvertrages durch den Kunden oder
durch Chordiant für ein bestimmtes Unterstütztes Programm, ist eine
Wiederaufnahme nur möglich, falls Chordiant immer noch Support für solch ein
Unterstütztes Programm anbietet und der Kunde eine Gebühr entsprechend der Höhe
der Supportgebühren entrichtet, die in dem Zeitraum angefallen w’re, in dem der
Supportvertrag für solch ein Unterstütztes Programm beendet wurde.


4. Überwachung und Management. Der Kunde ist verantwortlich für die
ordnungsgem’ße Überwachung und Durchführung und das Gebrauchsmanagement für die
Unterstützten Programme, dazu gehört insbesondere, (i) Sicherstellung einer
funktionsf’higen Konfiguration für das Unterstützte Umfeld sowie einer
funktionsf’higen Installation der Unterstützten Programme und Arbeitsmethoden;
(ii) Befolgung der Standardverfahren der Softwareindustrie für Datensicherheit,
Richtigkeit von Input und Output, Pl’ne für die Erstellung von
Sicherheitskopien, einschließlich eines Neustarts und Wiederherstellung im Falle
eines Fehlers in der Hardware oder Software und (iii) die ordnungsgem’ße
Überwachung und das Gebrauchsmanagement der Nutzung der Unterstützten Programme
durch oder für Dritte gem’ß Ziffer 2 (a) (i) (2) bei ASP-Anwendungen. Chordiant
übernimmt keine Gew’hrleistung für (i) die Leistung (Performance), oder
Verbindung der Software mit Software eines Dritten, (ii) jegliche
Implementierung der Software, die nicht der Liefermethodik von Chordiant folgt,
oder (iii) nicht durch Chordiant gelieferter Software oder Bestandteile.


5. Schulung. Der Kunde ist für eine ordentliche Schulung des gesamten
entsprechenden Personals bzw. für Dritte, welche die Software gem’ß Ziffer 2 (a)
(i) (2) bei ASP-Anwendungen nutzen, mit dem Betrieb und Gebrauch der Software
und damit verbundenen Ausrüstungen verantwortlich.


6. Zugriff auf Personal und Ausrüstung. Der Kunde verpflichtet sich (i)
Chordiant einen Fernzugriff (Remote Access) auf die Unterstützte Software des
Kunden w’hrend der Laufzeit des Vertrages mittels einer vom Kunden
kontrollierten elektronischen Verbindung wie Webex oder einer vergleichbaren
Software zu ermöglichen; und (ii) angemessenen Unterstützung zu gew’hrleisten,
die Chordiant vom Vorgesehenen Ansprechpartner und anderen geeigneten Vertretern
des Kunden (z.B. Netzwerkadministrator, falls erforderlich) anfordert, so dass
es Chordiant ermöglicht wird, dem Kunden entsprechenden Support zu bieten.


7. Laufzeit des Supports. Mit Ablauf der Laufzeit eines bestehenden
Supportvertrages für ein bestimmtes Unterstütztes Programm, beginnt automatisch
eine neue Laufzeit für weitere zwölf (12) Monate („Verl’ngerte Laufzeit“),
sofern (i) der Kunde innerhalb von dreißig (30) Tagen ab Rechnungsstellung durch
Chordiant die Support-Gebühr bezahlt; und (ii) Chordiant immer noch Support für
solch ein Unterstütztes Programm anbietet.


8. J’hrliche Support-Gebühren. Die anf’nglichen j’hrlichen Gebühren für den
Support werden im Bestellformular festgelegt. Die Support-Gebühren sind j’hrlich
f’llig und jeweils im Voraus zahlbar. Die j’hrlichen Support-Gebühren für einen
Verl’ngerungszeitraum können nur bis zu der durchschnittlichen europ’ischen
Inflationsrate (Eurostat), jedoch maximal um drei Prozent (3%) erhöht werden.




9. Umfang des Supports. Chordiant wird dem Kunden seinen technischen Support
mittels E-mail, Internet und Telefon (Telefonzugang nur w’hrend der
Support-Zeiten) in englischer Sprache über dessen Vorgesehenen Ansprechpartner
zur Verfügung stellen und/oder über die Internetseite des Supports für
technische Information und Beratung in Bezug auf den Gebrauch der unterstützen
Software durch den Kunden. Das wesentliche Ziel des Supports für Produkte von
Chordiant ist es, den Kunden mit wirtschaftlich angemessenen Anstrengungen bei
der Aufrechterhaltung und/oder Wiederherstellung des Betriebsstatus zu
unterstützen. Das n’chst wichtigste Ziel des Supports ist die unmittelbare
Behebung von zugrunde liegenden Fehlern. Jegliche Priorit’tsgrade und
Reaktionszeiten richten sich nach Plan A dieser Bedingungen.


(a) Der Support schließt nachfolgendes ein:


(1) Problemverhinderung

 
1.
Mitteilung über die Verfügbarkeit von allgemein zug’nglichen Patch-Dateien und
Freigabe von Versionen der Software.



(2) Problemidentifizierung
1. Klarstellung von Chordiant Fehlermeldungen,
2. Unterstützung in der Identifizierung und Überprüfung der Ursachen vermuteter
Fehler, und
3. Beratung in der Umgehung identifizierter Fehler (Zurverfügungstellung von
Überbrückungen) der unterstützten Software.


(3) Problembehebung
1. Bericht und Suche nach Produktm’ngeln und Erweiterungswünsche.
2. Behebung der M’ngel mittels Überbrückungen, Wartungsfreigaben oder in
Ausnahmef’llen Notfall-Patches, und
3. Mitteilung über den Status der Probleme, einschließlich Eskalation, falls
erforderlich.


(b) Fehlerbehebung. Chordiant wird bestrebt sein, umgehend auf die Fehlermeldung
des Kunden zu reagieren und best’tigt die vom Kunden gemeldeten Fehler in
Übereinstimmung mit dem Priorit’tsgrad und Antwortzeiten wie in Plan A
angegeben. Chordiant wird jeden Kundenbericht über einen Fehler schriftlich
best’tigen und eine Berichtsnummer für das Softwareproblem ausgeben, welche vom
Kunden und Chordiant bei jeder Korrespondenz in Bezug auf dieses Problem zu
benutzen ist. Chordiant wird wirtschaftlich angemessene Anstrengungen
unternehmen, um eine Problemlösung zu beizubringen.


(c) Ausnahmen. Chordiant übernimmt keine Verantwortung für die Beseitigung von
Fehlern, die aus folgenden Gründen entstanden sind:


a) Modifikationen oder Erweiterungen durch den Kunden oder Dritte, welche die
Software gemäß Ziffer 2 (a) (i) (2) des Software-Lizenz- und Servicevertrages
bei ASP-Anwendungen nutzen, an der Software oder dem anwendungsspezifischen
Umfeld, es sei denn dass diese Modifikationen bzw. Erweiterungen ausdrücklich
schriftlich durch den Support für das Produkt von Chordiant genehmigt wurden,
dazu gehören, ohne darauf beschränkt zu sein:

-  
Lokalisation von Binärdateien

-  
von Chordiant zur Verfügung gestellte scripts

-  
jedes anwendungsspezifische Objekt (z.B. Tabelle, Anzeige, Index, Trigger)

-  
anwendungsspezifische Genehmigungen für das Betriebssystem oder
Rollenprivilegien

b) Ab’nderung oder Kombination (ganz oder teilweise) der Software,
einschließlich, ohne darauf beschr’nkt zu sein, jedes Teil des
kundenspezifischen Softwarecodes oder Quellcodes, welcher nicht Bestandteil der
nicht modifizierten von Chordiant gelieferten Software ist bzw. für den
Chordiant kein Quellcode vorliegt, dessen Erhalt in Übereinstimmung mit dem
Support best’tigt wurde.
c) Einsatz der Software in einer Umgebung, die nicht der unterstützten Umgebung
entspricht.
d) Unfall; elektrische oder elektromagnetische Überbelastung, Vernachl’ssigung,
unsachgem’ße Verwendung, Stromausfall oder -Schwankungen, Ausfall von
Datentr’gern, die nicht von Chordiant bereitgestellt wurden, Betrieb der
Software mit anderen Datentr’gern und anderer Hardware, Software oder
Telekommunikationsschnittstellen, oder alle Ursachen außerhalb des
Normalbetriebs.


10. Pflichten des Kunden


Der Kunde verpflichtet sich,
(i)  Chordiant einen Fernzugriff (Remote Access) auf die unterstützte Software
des Kunden w’hrend der Laufzeit dieser Vereinbarung mittels einer elektronischen
Verbindung zu ermöglichen;
(ii)  jedwede angemessene Unterstützung zu gew’hrleisten, die Chordiant vom
Vorgesehenen Ansprechpartner und anderen geeigneten Vertretern des Kunden (z.B.
Netzwerkadministrator, falls erforderlich) anfordert, so dass es Chordiant
ermöglicht wird, dem Kunden entsprechenden Support zu bieten und
(iii) Die Bedingungen des Unterstützten Umfelds zu errichten und aufrecht zu
erhalten, gem’ß der von Chordiant zugelassenen Matrix und den
technischen Stacks, die für die installierte Version entwickelt wurden bzw.
eines Betriebsbereichs der Umgebung, welcher durch die Hersteller der
Komponenten des Vorgesehenen Zentrums (Designated Center) spezifiziert wurde.
Jede Abweichung von der Unterstützten Umgebung führt zur Ungültigkeit aller
Resolutions (Behebungen) innerhalb des in Anhang B aufgeführten Zeitrahmens.


Im Falle, dass der Kunde die oben genannten Bedingungen nicht einh’lt und ein
Support vor Ort und/oder die Bereitstellung zus’tzlicher Dienste durch Chordiant
notwendig sind, verpflichtet sich der Kunde zur Erstattung aller Auslagen, wenn
diese Dienste durch den Kunden autorisiert wurden, gem’ß den zu diesem Zeitpunkt
jeweils gültigen S’tzen von Chordiant für Material- und Zeitaufwand.


Der Kunde verpflichtet sich entsprechend qualifiziertes und geschultes Personal
als Vorgesehenen Ansprechpartner zu bestimmen, wobei nur diese Personen
entsprechende Supportleistungen anfordern dürfen. Der Kunde wird die
Vorgesehenen Ansprechpartner entsprechend schulen, und wird Chordiant die Namen
und Kontaktinformationen der Ansprechpartner für den Support mitteilen.


Der Kunde verpflichtet sich, Verfahren zu unterhalten, um die Wiederherstellung
verlorener oder abge’nderter Verzeichnisse, Daten oder Programme zu ermöglichen,
und der Kunde stimmt zu, dass Chordiant unter keinen Umst’nden für etwaige
Folgen haftbar gemacht werden kann, die durch verlorene oder korrumpierte
Verzeichnisse, Daten oder Programme entstehen können. Der Kunde tr’gt die
alleinige Verantwortlichkeit dafür, dass alle Backup-Verfahren zu seinem eigenen
Nutzen ausgeführt werden, um so die Aufrechterhaltung der Datenintegrit’t bei
eventuellen Datenverlusten und die Wiederherstellung von Programmen des Kunden
zu gew’hrleisten.


Der Kunde stimmt zu, dass er die alleinige Verantwortlichkeit für die Sicherheit
seiner vertraulichen und geschützten Informationen tr’gt. Der Kunde wird diese
Informationen nicht an Chordiant offen legen, außer im Fall, dass dies für
Zwecke der Erbringung der Supportleistung durch Chordiant unumg’nglich ist.


Der Kunde stimmt zu, den Support von Chordiant umgehend über die etwaige
Fehlerhaftigkeit der Unterstützten Software zu informieren.


Der Kunde verpflichtet sich, solche Informationen und Einrichtungen Chordiant
zugänglich zu machen, die angemessen und notwendig für den Support der
Unterstützten Software sind, insbesondere einer genauen Beschreibung des
Vorgesehenen Zentrums sowie der aktuellen Unterstützten Umgebung, unter
Mitteilung des Problems, der Transaktionen und jeglicher Fehlermeldungen,
zusammen mit den entsprechenden Bildschirmausdrucken (Screenshots) und
Protokolldateien (log files).


Der Kunde wird aktuelle Versionen der Software entsprechend den aktuell
maßgeblichen Chordiant-Richtlinien (siehe die entsprechenden Passagen in
„Chordiant Product Support: Customer Guide to Technical Services“) und im
Einklang mit der jeweils maßgeblichen Chordiant End-Of-life (EOL) Richtlinie
installieren.










--------------------------------------------------------------------------------



Plan A
prioritätsgrad und reaktionszeiten:


 
Prioritätsgrad
 
Definition
Reaktionszeit an
vorgesehenen Ansprechpartner Support
PRIO-1
“Production down” Problem
Sofortige bedeutende Gesch’ftsauswirkung, d.h. kein wesentlicher Nutzen von der
unterstützten Software. Die unterstützte Software befindet sich in einem
einsatzkritischen Umfeld und funktioniert nicht, sie führt zu einem
Nichtfunkionieren des Systems, auf dem die Software installiert wurde bzw. führt
zu einer wesentlichen Verschlechterung von dessen Performance. Keine
Überbrückung möglich
1 Gesch’ftsstunde
PRIO-2
einsatzkritisches
Problem
Sofortige bedeutende Gesch’ftsauswirkung.
Die unterstützte Software in einem betriebs- oder einsatzkritischen Umfeld
befindliche Software funktioniert nicht oder erfüllt nicht wesentliche kritische
funktionale, operative oder Performance Spezifikationen.
4 Gesch’ftsstunden
PRIO-3
Schwerwiegendes
Problem
Die Gesch’ftsauswirkung ist hoch, aber nicht weit verbreitet.
Ein Teil der Software funktioniert nicht, dies führt zu einer minderwertigen
bzw. schwankenden Performance; trotzdem funktioniert die Software im
wesentlichen gem’ß den Spezifikationen.
1 Gesch’ftsstag
PRIO-4
Problem
Die Gesch’ftsauswirkung ist moderat und gering.
Alle Aspekte der Software funktionieren. Die Software funktioniert gem’ß den
Spezifikationen.
5 Gesch’ftsstage



NORMALE SUPPORT-ZEITEN


Chordiant bietet generell Produkt-Support zu folgenden Gesch’ftszeiten:
EMEA   0:00 - 24:00 Greenwich Mean Time (GMT)
Americas 17:00 - 01:00 GMT, d.h. 9:00 - 17:00 (PST) or 12:00 - 21:00 (EST)
Asia/Pacific örtliche Gesch’ftszeiten (Melbourne, Australien)


Hinweise:

(c)  
PRIO-1 Anrufe erfolgen telefonisch mit nachfolgender detaillierter Beschreibung
des Problems via E-Mail, die an das entsprechende regionale Support Center zu
richten ist.

(d)  
Der Kunde wird gebeten, bei der Fehlermeldung den Priorit’tsgrad gem’ß o.g.
Schema zu spezifizieren.




